Exhibit 10.1

 

 

Published Deal CUSIP Number:

 

Published Revolver CUSIP Number:

 

EXECUTION

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 25, 2006

among

HARRAH’S ENTERTAINMENT, INC.

as Guarantor

HARRAH’S OPERATING COMPANY, INC.

as Borrower

The Lenders, Syndication Agent and Co-Documentation Agents Herein Named

 

and

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

BANC OF AMERICA SECURITIES LLC

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
Joint Lead Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.1

Defined Terms

1

 

 

 

1.2

Use of Defined Terms

29

 

 

 

1.3

Accounting Terms

29

 

 

 

1.4

Rounding

29

 

 

 

1.5

Exhibits and Schedules

30

 

 

 

1.6

Other Interpretive Provisions

30

 

 

 

1.7

Letter of Credit Amounts

31

 

 

 

1.8

Times of Day

31

 

 

 

1.9

Exchange Rates

31

 

 

 

1.10

Additional L/C Alternative Currencies

31

 

 

 

ARTICLE 2 LOANS AND LETTERS OF CREDIT

32

 

 

 

2.1

Committed Loans - General

32

 

 

 

2.2

Base Rate Loans

33

 

 

 

2.3

Eurodollar Rate Loans

33

 

 

 

2.4

Letters of Credit

34

 

 

 

2.5

Swing Lines

39

 

 

 

2.6

Voluntary Increase to the Aggregate Commitments

41

 

 

 

2.7

Voluntary Reduction of the Aggregate Commitments

42

 

 

 

2.8

Optional Termination of Aggregate Commitments

42

 

 

 

2.9

Additional Borrowers

43

 

 

 

2.10

Unrestricted Subsidiaries

43

 

 

 

2.11

Payment Presumptions by Administrative Agent

44

 

 

 

2.12

Sharing of Payments by Lenders

44

 

i

--------------------------------------------------------------------------------


 

ARTICLE 3 PAYMENTS AND FEES

46

 

 

 

3.1

Principal and Interest

46

 

 

 

3.2

Arrangement Fee

47

 

 

 

3.3

Upfront Fees; Extension Fees

47

 

 

 

3.4

Facility Fees

47

 

 

 

3.5

Letter of Credit Fees

48

 

 

 

3.6

Agency Fees

48

 

 

 

3.7

Increased Commitment Costs

48

 

 

 

3.8

Eurodollar Costs and Related Matters

48

 

 

 

3.9

Default Rate

51

 

 

 

3.10

Computation of Interest and Fees

52

 

 

 

3.11

Non-Business Days

52

 

 

 

3.12

Manner and Treatment of Payments

52

 

 

 

3.13

Funding Sources

53

 

 

 

3.14

Failure to Charge Not Subsequent Waiver

53

 

 

 

3.15

Fee Determination Detail

53

 

 

 

3.16

Survivability

53

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

54

 

 

 

4.1

Existence and Qualification; Power; Compliance With Laws

54

 

 

 

4.2

Authority; Compliance With Other Agreements and Instruments and Government
Regulations

54

 

 

 

4.3

No Governmental Approvals Required

55

 

 

 

4.4

Significant Subsidiaries

55

 

 

 

4.5

Financial Statements

55

 

 

 

4.6

No Other Liabilities; No Material Adverse Effect

55

 

 

 

4.7

Title to Property

55

 

 

 

4.8

Litigation

55

 

ii

--------------------------------------------------------------------------------


 

4.9

Binding Obligations

56

 

 

 

4.10

No Default

56

 

 

 

4.11

ERISA

56

 

 

 

4.12

Regulations T, U and X; Investment Company Act

56

 

 

 

4.13

Disclosure

56

 

 

 

4.14

Tax Liability

57

 

 

 

4.15

Projections

57

 

 

 

4.16

Hazardous Materials

57

 

 

 

4.17

Gaming Laws

57

 

 

 

4.18

Solvency

57

 

 

 

ARTICLE 5 AFFIRMATIVE COVENANTS

58

 

 

 

5.1

Preservation of Existence

58

 

 

 

5.2

Maintenance of Properties

58

 

 

 

5.3

Maintenance of Insurance

58

 

 

 

5.4

Compliance With Laws

58

 

 

 

5.5

Inspection Rights

58

 

 

 

5.6

Keeping of Records and Books of Account

59

 

 

 

5.7

Use of Proceeds

59

 

 

 

ARTICLE 6 NEGATIVE COVENANTS

60

 

 

 

6.1

Consolidations, Mergers and Sales of Assets

60

 

 

 

6.2

Hostile Tender Offers

60

 

 

 

6.3

Change in Nature of Business

60

 

 

 

6.4

Liens, Negative Pledges, Sale Leasebacks and Rights of Others

60

 

 

 

6.5

Total Debt Ratio

62

 

 

 

6.6

Interest Coverage Ratio

62

 

 

 

6.7

Restricted Subsidiary Indebtedness

62

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 7 INFORMATION AND REPORTING REQUIREMENTS

64

 

 

 

7.1

Financial and Business Information

64

 

 

 

7.2

Compliance Certificates

66

 

 

 

7.3

Borrower Materials

66

 

 

 

ARTICLE 8 CONDITIONS

67

 

 

 

8.1

Initial Advances, Etc.

67

 

 

 

8.2

Any Increasing Advance, Etc.

68

 

 

 

ARTICLE 9 EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

70

 

 

 

9.1

Events of Default

70

 

 

 

9.2

Remedies Upon Event of Default

72

 

 

 

ARTICLE 10 ADMINISTRATIVE AGENT

74

 

 

 

10.1

Appointment and Authority

74

 

 

 

10.2

Rights as a Lender

74

 

 

 

10.3

Exculpatory Provisions

74

 

 

 

10.4

Reliance by Administrative Agent

75

 

 

 

10.5

Delegation of Duties

75

 

 

 

10.6

Resignation by Administrative Agent

75

 

 

 

10.7

Non-Reliance on Administrative Agent and Other Lenders

77

 

 

 

10.8

No Other Duties, Etc

77

 

 

 

10.9

Administrative Agent May File Proofs of Claim

77

 

 

 

10.10

No Obligations of Parent or Borrowers

77

 

 

 

ARTICLE 11 MISCELLANEOUS

79

 

 

 

11.1

Cumulative Remedies; No Waiver

79

 

 

 

11.2

Amendments; Consents

79

 

 

 

11.3

Costs, Expenses and Taxes

80

 

 

 

11.4

Obligations of Lenders Several

80

 

iv

--------------------------------------------------------------------------------


 

11.5

Survival of Representations and Warranties

81

 

 

 

11.6

Notices; Effectiveness; Electronic Communication

81

 

 

 

11.7

Execution of Loan Documents

82

 

 

 

11.8

Successors and Assigns

83

 

 

 

11.9

Sharing of Setoffs

87

 

 

 

11.10

Indemnity by Parent and Borrowers; Waiver of Consequential Damages, Etc.

88

 

 

 

11.11

Nonliability of the Lenders

89

 

 

 

11.12

No Third Parties Benefited

90

 

 

 

11.13

Treatment of Certain Information; Confidentiality

90

 

 

 

11.14

Removal of a Lender

91

 

 

 

11.15

Further Assurances

92

 

 

 

11.16

Integration

92

 

 

 

11.17

Governing Law, Jurisdiction, Etc.

92

 

 

 

11.18

California Judicial Reference

92

 

 

 

11.19

Severability of Provisions

93

 

 

 

11.20

Headings

93

 

 

 

11.21

Time of the Essence

93

 

 

 

11.22

Foreign Lenders and Participants

93

 

 

 

11.23

Gaming Boards

93

 

 

 

11.24

Nature of the Borrowers’ Obligations

93

 

 

 

11.25

Designated Senior Debt

94

 

 

 

11.26

Gaming Regulations

94

 

 

 

11.27

Waiver of Jury Trial

94

 

 

 

11.28

USA PATRIOT Act Notice

94

 

 

 

11.29

Payments Set Aside

94

 

 

 

11.30

Purported Oral Amendments

95

 

v

--------------------------------------------------------------------------------


 

11.31

No Advisory or Fiduciary Responsibility

95

 

vi

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”), dated as of
April 25, 2006, is entered into among Harrah’s Operating Company, Inc., a
Delaware corporation (“Company”), each of the Restricted Subsidiaries that
becomes a borrower pursuant to Section 2.9 hereof (the Company and each such
borrower are individually a “Borrower” and collectively the “Borrowers”), as
Borrowers, Harrah’s Entertainment, Inc., a Delaware corporation (the “Parent”),
as Guarantor, Bank of America, N.A. and each lender whose name is set forth on
the signature pages of this Agreement and each other lender which may hereafter
become a party to this Agreement pursuant to Section 11.8 (collectively, the
“Lenders” and individually, a “Lender”), Deutsche Bank Trust Company Americas,
as Syndication Agent, Citicorp USA, Inc., JPMorgan Chase Bank, Wells Fargo Bank,
N.A., and The Royal Bank of Scotland, PLC as Co-Documentation Agents, and Bank
of America, N.A., as Administrative Agent. While not party to this Agreement,
Banc of America Securities LLC and Wells Fargo Bank, National Association have
served as Joint Lead Arrangers and Joint Book Managers. The parties hereby agree
with reference to the following facts:

 

RECITALS

 

A.                                   Pursuant to the Existing Credit Agreement
referred to below, certain of the Lenders provide credit facilities to Company
in an aggregate principal amount of $4,000,000,000.

 

B.                                     Parent, the Company, the Administrative
Agent and the Lenders now desire to amend and restate the Existing Credit
Agreement in its entirety by this Agreement and to thereby provide, inter alia
(and subject to the terms and conditions set forth herein), for an extension of
the Maturity Date, revisions to the pricing provisions, changes to the Total
Debt Ratio covenant, and the ability for Parent to form Unrestricted
Subsidiaries.

 

C.                                     Those of the Lenders party to the
Existing Credit Agreement which do not desire to continue as Lenders hereunder
following the Effective Date have delivered an Exit Agreement to the
Administrative Agent and the Company evidencing their consent to the termination
of their status as Lenders concurrently with the Effective Date. Certain
additional Lenders will, concurrently with the Effective Date, become parties
hereto as of the Effective Date by signing this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

 

1.1                                 Defined Terms. As used in this Agreement,
the following terms shall have the meanings set forth below:

 

“Adjusted EBITDA” means, for any period, EBITDA plus Available Unrestricted
EBITDA, provided that Available Unrestricted EBITDA shall not exceed 15% of
Adjusted EBITDA for any period.

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent” means Bank of America, when acting in its capacity as the
Administrative Agent under any of the Loan Documents, or any successor
Administrative Agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on the signature pages of this Agreement, or such other address as the
Administrative Agent hereafter may designate by written notice to Borrowers and
the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Advance” means any advance made or to be made by any Lender to a Borrower as
provided in Article 2, and includes each Base Rate Advance, Eurodollar Rate
Advance, Committed Advance and Swing Line Advance.

 

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, in any event, any
Person that owns, directly or indirectly, 5% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation that has more than 100 record holders of such securities, or 5% or
more of the partnership or other ownership interests of any other Person that
has more than 100 record holders of such interests, will be deemed to control
such corporation or other Person.

 

“Aggregate Commitments” means the Commitments of all of the Lenders. As of the
date hereof, the Aggregate Commitments are $4,000,000,000.

 

“Aggregate Sublimit” means with respect to each Restricted Subsidiary which
hereafter becomes a Borrower, such aggregate amount as shall be established in
accordance with Section 2.9.

 

“Agreement” means this Credit Agreement, either as originally executed or as it
may from time to time be supplemented, modified, amended, restated or extended.

 

“Anticipated Synergies” means anticipated synergies from the combination of
Caesars with Parent in an amount, for the Fiscal Quarter ending June 30, 2006,
equal to $20,000,000.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
held by that Lender at such time. If the commitment of each Lender to make Loans
and the obligation of the Issuing Lenders to make L/C Credit Extensions have
been terminated pursuant to Section 9.2 or if the Commitments have expired, then
the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 1.1 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

 

“Applicable Rates” means, as of each date of determination, the following
percentages per annum, based upon the then prevailing Pricing Level:

 

2

--------------------------------------------------------------------------------


 

Pricing Level

 

Base Rate Margin

 

Facility Fee

 

Letter of Credit Fee
Eurodollar Margin

 

I

 

 

0.000

%

0.075

%

0.175

%

II

 

 

0.000

%

0.100

%

0.250

%

III

 

 

0.000

%

0.125

%

0.325

%

IV

 

 

0.000

%

0.150

%

0.475

%

V

 

 

0.000

%

0.175

%

0.625

%

VI

 

 

0.015

%

0.225

%

0.825

%

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business,
and that is administered or managed by:

 

(a)                                  a Lender;

 

(b)                                 an Affiliate of a Lender; or

 

(c)                                  an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit A.

 

“Auto-Reinstatement Letter of Credit” has the meaning set forth for that term in
Section 2.4(n).

 

“Available Unrestricted EBITDA” means, for any period, that portion of
Unrestricted EBITDA of any Unrestricted Subsidiaries for that period which
may legally be distributed in Cash to Parent and the Restricted Subsidiaries
during that fiscal period in accordance with applicable Law and subject to any
Contractual Obligations (including credit documents) which are binding upon such
Unrestricted Subsidiaries or their respective Properties, but which (a) is not
included in EBITDA, (b) has not been received in Cash by Parent and the
Restricted Subsidiaries (either by way of a distribution or by means of a loan),
and (c) represents the net amount which would have been received by Parent and
the Restricted Subsidiaries had such Unrestricted EBITDA actually been
distributed to them.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of:

 

(a)                                  the Federal Funds Rate plus 1/2 of 1%; and

 

(b)                                 the rate of interest in effect for such day
as publicly announced from time to time by Bank of America as its “prime rate.”

 

The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as

 

3

--------------------------------------------------------------------------------


 

a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Advance” and “Base Rate Loan” mean, respectively, a Committed Advance
or a Committed Loan made hereunder and specified to be a Base Rate Advance or
Loan in accordance with Article 2.

 

“Base Rate Margin” means, as of each date of determination, the relevant
interest rate margin set forth in the definition of Applicable Rates.

 

“Borrower Materials” has the meaning set forth for that term in Section 7.3.

 

“Borrowers” means, collectively, Company and each Wholly-Owned Subsidiary which
is hereafter designated as a Borrower in accordance with Section 2.9, and their
respective successors and permitted assigns.

 

“Borrowing” means a borrowing consisting of Committed Loans or Swing Line
Advances, as the context may require.

 

“Business Day” means any Monday, Tuesday, Wednesday, Thursday or Friday, other
than a day on which commercial banks are authorized or required to be closed in
Dallas, Texas or New York.

 

“Caesars” means Caesars Entertainment, Inc., a Delaware corporation which has
been merged with and into Parent, with Parent the survivor.

 

“Capital Lease Obligations” means all monetary obligations of a Person under any
leasing or similar arrangement which, in accordance with Generally Accepted
Accounting Principles, is classified as a capital lease.

 

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as Cash in accordance
with Generally Accepted Accounting Principles, consistently applied.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lenders and the Lenders, as
collateral for the L/C Obligations, Cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent
(which documents are hereby consented to by the Issuing Lenders and the
Lenders).

 

“Certificate of a Responsible Official” means a certificate signed by a
Responsible Official of the Person providing the certificate.

 

“Change in Control” means the occurrence of a Rating Decline in connection with
any of the following events (or, if the Debt Ratings are not then Investment
Grade, any further decline in the Debt Ratings):

 

(a)                                  upon any merger or consolidation of Parent
with or into any person or any sale, transfer or other conveyance, whether
direct or indirect, of all or substantially all of the assets of Parent, on a
consolidated basis, in one transaction or a series of

 

4

--------------------------------------------------------------------------------


 

related transactions, if, immediately after giving effect to such transaction,
any person or group of persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended) is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated by the Securities and Exchange
Commission under said Act) of securities representing a majority of the total
voting power of the aggregate outstanding securities of the transferee or
surviving entity normally entitled to vote in the election of directors,
managers, or trustees, as applicable, of the transferee or surviving entity;

 

(b)                                 when any person or group of persons (within
the meaning of Section 13 or 14 of the Securities Exchange Act of 1934, as
amended) is or becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated by the Securities and-Exchange Commission under said Act) of
securities representing a majority of total voting power of the aggregate
outstanding securities of Parent normally entitled to vote in the election of
directors of Parent;

 

(c)                                  when, during any period of 12 consecutive
calendar months, individuals who were directors of Parent on the first day of
such period (together with any new directors whose election by the board of
directors of Parent or whose nomination for election by the stockholders of
Parent was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the board of directors of Parent; or

 

(d)                                 the sale or disposition, whether directly or
indirectly, by Parent of all or substantially all of its assets.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:

 

(a)                                  the adoption or taking effect of any law,
rule, regulation or treaty;

 

(b)                                 any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Agency; or

 

(c)                                  the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Agency.

 

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.

 

“Commitment” means, as to each Lender, its obligation to:

 

(a)                                  make Committed Advances to the Borrowers
pursuant to Section 2.1;

 

(b)                                 purchase participations in L/C Obligations;
and

 

(c)                                  purchase participations in Swing Line
Advances;

 

in each case, in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Lender’s name on Schedule 1.1 or in
the Assignment and

 

5

--------------------------------------------------------------------------------


 

Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Committed Advance” means any Advance made to a Borrower by any Lender in
accordance with its Applicable Percentage pursuant to Section 2.1(a).

 

“Committed Advance Note” means any promissory note made by the Company (or in
the appropriate case, by each other Borrower) to a  Lender evidencing the
Committed Advances under that Lender’s Commitment to the Company (or to that
Borrower), substantially in the form of Exhibit B, either as originally executed
or as the same may from time to time be supplemented, modified, amended,
renewed, extended or supplanted.

 

“Committed Loans” means the group of loans that are comprised of Committed
Advances.

 

“Company” means Harrah’s Operating Company, Inc., its successors and permitted
assigns.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C, properly completed and signed on behalf of Borrowers by a Senior
Officer of each Borrower.

 

“Contingent Obligation” means, as to any Person, any:

 

(a)                                  guarantee by that Person of Indebtedness
of, or other obligation performable by, any other Person; or

 

(b)                                 assurance given by that Person to an obligee
of any other Person with respect to the performance of an obligation by, or the
financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet item of such
other Person or any “keep-well”, “make-well” or other arrangement of whatever
nature given for the purpose of assuring or holding harmless such obligee
against loss with respect to any obligation of such other Person; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.

 

“Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

 

“Credit Extension” means each of the following:

 

(a)                                  a Borrowing; and

 

(b)                                 a L/C Credit Extension.

 

“Creditors” means, collectively, the Administrative Agent, each Issuing Lender,
the Swing Line Lenders, each Lender, the Syndication Agent, the Co-Documentation
Agents, and, where the context requires, any one or more of them.

 

6

--------------------------------------------------------------------------------


 

“Debt Rating” means, as of any date of determination, the credit ratings
assigned by Moody’s and S&P to senior unsecured Indebtedness of the Company,
provided however that (a) if the credit facilities hereunder receive a
split-rating and the rating differential is one level, the higher of the two
ratings will apply, and (b) if the credit facilities hereunder are “split-rated”
and the ratings differential is more than one level, the highest intermediate
rating shall be used.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.

 

“Default” means any event that, with the giving of any applicable notice or
passage of time specified in Section 9.1, or both, would be an Event of Default.

 

“Default Rate” means the interest rate prescribed in Section 3.9.

 

“Defaulting Lender” means any Lender that:

 

(a)                                  has failed to fund any portion of the
Committed Loans, participations in L/C Obligations or participations in Swing
Line Advances required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder;

 

(b)                                 has otherwise failed to pay over to the
Administrative Agent, any other Lender or Borrowers any other amount required to
be paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute; or

 

(c)                                  has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Defeased Debt” means any Indebtedness of Parent or the Restricted Subsidiaries
which, at any relevant time, is subject to legal or covenant defeasance in a
manner which is reasonably acceptable to the Administrative Agent.

 

“Designated Deposit Account” means a deposit account to be maintained by
Borrowers with Bank of America, as from time to time designated by Borrowers by
written notification to the Administrative Agent.

 

“Designated Eurodollar Market” means, with respect to any Eurodollar Rate Loan:

 

(a)                                  the London Eurodollar Market; or

 

(b)                                 if prime banks in the London Eurodollar
Market are at the relevant time not accepting deposits of Dollars or if the
Administrative Agent determines that the London Eurodollar Market does not
represent at the relevant time the effective pricing to the Lenders for deposits
of Dollars in the London Eurodollar Market, the Cayman Islands Eurodollar
Market; or

 

(c)                                  if prime banks in the Cayman Islands
Eurodollar Market are at the relevant time not accepting deposits of Dollars or
if the Administrative Agent determines that the Cayman Islands Eurodollar Market
does not represent at the relevant time the

 

7

--------------------------------------------------------------------------------


 

effective pricing to the Lenders for deposits of Dollars in the Cayman Islands
Eurodollar Market, such other Eurodollar Market as may from time to time be
selected by the Administrative Agent with the approval of Borrowers and the
Requisite Lenders.

 

“Disqualification” means, with respect to any Lender:

 

(a)                                  the failure of that Person timely to file
pursuant to applicable Gaming Laws:

 

(i)                                     any application requested of that Person
by any Gaming Board in connection with any licensing required of that Person as
a lender to Borrowers; or

 

(ii)                                  any required application or other papers
in connection with determination of the suitability of that Person as a lender
to Borrowers;

 

(b)                                 the withdrawal by that Person (except where
requested or permitted by the Gaming Board) of any such application or other
required papers; or

 

(c)                                  any final determination by a Gaming Board
pursuant to applicable Gaming Laws:

 

(i)                                     that such Person is “unsuitable” as a
lender to Borrowers;

 

(ii)                                  that such Person shall be “disqualified”
as a lender to Borrowers; or

 

(iii)                               denying the issuance to that Person of any
license required under applicable Gaming Laws to be held by all lenders to
Borrowers.

 

“Distributed EBITDA Loan” means Indebtedness of Parent, the Company or of any
Special Purpose Subsidiary to an Unrestricted Subsidiary representing a loan to
Parent, to the Company or to that Special Purpose Subsidiary of the distributed
cash flow of that Unrestricted Subsidiary (or of any other Unrestricted
Subsidiary which is wholly-owned, directly or indirectly, by the first
Unrestricted Subsidiary).

 

“Distributed Unrestricted EBITDA” means, for any period, the amount of
Unrestricted EBITDA actually received by Parent and the Restricted Subsidiaries
in Cash during that period, either by way of a distribution, by means of
Distributed EBITDA Loans or by means of return of capital invested by Parent and
the Restricted Subsidiaries in the Unrestricted Subsidiary, in each case net of
any further investment during that period by Parent and the Restricted
Subsidiaries in the Unrestricted Subsidiaries to which such Unrestricted EBITDA
is attributable.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any L/C Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such L/C Alternative Currency.

 

“Dollars” or “$” means United States dollars.

 

8

--------------------------------------------------------------------------------


 

“EBITDA” means, for any period, the sum of (y) Net Income for such period plus
(in each case to the extent related to Parent and the Restricted Subsidiaries
and deducted in determining such Net Income):

 

(a)                                  income taxes;

 

(b)                                 Interest Expense;

 

(c)                                  depreciation and amortization;

 

(d)                                 minority interest;

 

(e)                                  extraordinary losses (or minus
extraordinary gains);

 

(f)                                    Pre-Opening Expenses; and

 

(g)                                 nonrecurring non-cash charges, and after
deduction of any nonrecurring non-cash gains;

 

provided that, in calculating “EBITDA,” and to the extent otherwise included in
Net Income for any portion of the relevant period:

 

(i)                                     the operating results of each New
Project which commences operations and records not less than one full fiscal
quarter’s operations during the relevant period shall be annualized on a
straight line basis; and

 

(ii)                                  EBITDA shall be adjusted, on a pro forma
basis, (A) to include the operating results of each Person or group of operating
assets or property acquired by Parent and the Restricted Subsidiaries during the
relevant period for a consideration which is in excess of $50,000,000, and
(B) to exclude the operating results of each Person or group of operating assets
(1) which are sold or otherwise disposed of by Parent and the Restricted
Subsidiaries for a consideration in excess of $50,000,000, (2) whose operations
are discontinued during the relevant period, or (3) which are owned by or
contributed to an Unrestricted Subsidiary.

 

plus, without duplication, (z) Distributed Unrestricted EBITDA for that period.

 

“Effective Date” means the time and Business Day on which the conditions set
forth in Section 8.1 are satisfied or waived, and the initial Loans hereunder
are made.

 

“Election to Become a Borrower” means an Election to Become a Borrower,
substantially in the form of Exhibit D to this Agreement, properly completed and
duly executed by each required party thereto.

 

“Eligible Assignee” means:

 

(a)                                  a Lender;

 

(b)                                 an Affiliate of a Lender;

 

(c)                                  an Approved Fund; and

 

9

--------------------------------------------------------------------------------


 

(d)                                 any other Person (other than a natural
person) approved by the Administrative Agent, and (unless an Event of Default
has occurred and is continuing), the Parent and the Borrowers (each such
approval not to be unreasonably withheld or delayed);

 

provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Parent and the Borrowers or any of their respective Affiliates or
Subsidiaries.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

“Eurodollar Business Day” means any Business Day on which dealings in Dollar
deposits are conducted by and among banks in the Designated Eurodollar Market.

 

“Eurodollar Margin” means, as of each date of determination, the relevant
interest rate margin set forth in the definition of Applicable Rates.

 

“Eurodollar Market” means a regular established market located outside the
United States of America by and among banks for the solicitation, offer and
acceptance of Dollar deposits in such banks.

 

“Eurodollar Rate”  means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate  =

Eurodollar Base Rate

 

1.00 – Eurodollar Reserve Percentage

 

Where,

 

“Eurodollar Base Rate” means, for such Interest Period:

 

(a)                                  the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate that appears on
the page of the Telerate screen (or any successor thereto) that displays an
average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or

 

(b)                                 if the rate referenced in the preceding
clause (a) does not appear on such page or service or such page or service shall
not be available, the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
that displays an average British Bankers Association Interest Settlement Rate
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, or

 

10

--------------------------------------------------------------------------------


 

(c)                                  if the rates referenced in the preceding
clauses (a) and (b) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 4:00 p.m. (London
time) two Business Days prior to the first day of such Interest Period.

 

“Eurodollar Rate Advance” and “Eurodollar Rate Loan” mean, respectively, a
Committed Advance or a Committed Loan made hereunder and specified to be a Base
Rate Advance or Loan in accordance with Article 2.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Event of Default” shall have the meaning provided in Section 9.1.

 

“Existing Credit Agreement” means the Second Amended and Restated Credit
Agreement dated as of January 31, 2005, among Borrowers, Parent, the lenders
therein named and Bank of America, as Administrative Agent, as heretofore
amended.

 

“Existing Letters of Credit” means those of the letters of credit issued under
the Existing Credit Agreement which remain outstanding as of the Effective Date.
Prior to the Effective Date, the Administrative Agent shall provide the Lenders
with an advice concerning the aggregate amount of the Existing Letters of
Credit.

 

“Existing Subordinated Debt” means, collectively:

 

(a)                                  the outstanding principal balance of the
Company’s 9.375% Senior Subordinated Notes due 2007 (originally issued by Park
Place Entertainment Corporation);

 

(b)                                 the outstanding principal balance of the
Company’s 8.875% Senior Subordinated Notes due 2008 (originally issued by Park
Place Entertainment Corporation);

 

(c)                                  the outstanding principal balance of the
Company’s 7.875% Senior Subordinated Notes due 2010 (originally issued by Park
Place Entertainment Corporation); and

 

(d)                                 the outstanding principal balance of the
Company’s 8.125% Senior Subordinated Notes due 2011 (originally issued by Park
Place Entertainment Corporation).

 

“Exit Agreement” means an agreement among the Company, the Administrative Agent
and a Lender under the Existing Credit Agreement pursuant to which that Lender
agrees that its status as a Lender under the Existing Credit Agreement is
terminated as of the Effective Date.

 

11

--------------------------------------------------------------------------------


 

“Facility Fee Rate” means, as of each date of determination, the rate set forth
in the applicable column in the definition of Applicable Rates.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that:

 

(a)                                  if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day;
and

 

(b)                                 if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

 

“Fiscal Quarter” means the fiscal quarter of Parent consisting of a three month
fiscal period ending on each March 31, June 30, September 30, December 31.

 

“Fiscal Year” means the fiscal year of Parent consisting of a twelve month
fiscal period ending on each December 31.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Gaming Board” means any Governmental Agency that holds regulatory, licensing or
permit authority over gambling, gaming or casino activities conducted by Parent
and its Subsidiaries within its jurisdiction, or before which an application for
licensing to conduct such activities is pending.

 

“Gaming Laws” means all Laws pursuant to which any Gaming Board possesses
regulatory, licensing or permit authority over gambling, gaming or casino
activities conducted by Parent and its Subsidiaries within its jurisdiction.

 

“Generally Accepted Accounting Principles” means, as of any date of
determination, accounting principles:

 

(a)                                  set forth as generally accepted in then
currently effective Opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants;

 

(b)                                 set forth as generally accepted in then
currently effective Statements of the Financial Accounting Standards Board; or

 

(c)                                  that are then approved by such other entity
as may be approved by a significant segment of the accounting profession in the
United States of America.

 

12

--------------------------------------------------------------------------------


 

The term “consistently applied,” as used in connection therewith, means that the
accounting principles applied are consistent in all material respects to those
applied at prior dates or for prior periods.

 

“Governmental Agency” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Granting Lender” has the meaning specified in Section 11.8(h).

 

“Hazardous Materials” means substances defined as hazardous substances pursuant
to the Comprehensive Environmental Response, Compensation and Liability Act of
1980, 42 U.S.C. § 9601 et seq., or as hazardous, toxic or pollutant pursuant to
the Hazardous Materials Transportation Act, 49 U.S.C. § 1801, et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et seq., or in any
other applicable Hazardous Materials Law, in each case as such Laws are amended
from time to time.

 

“Hazardous Materials Laws” means all federal, state or local laws, ordinances,
rules or regulations governing the disposal of Hazardous Materials applicable to
any of the Real Property.

 

“Indebtedness” means, as to any Person and as of each date of determination,
without duplication:

 

(a)                                  all obligations of such Person for borrowed
money;

 

(b)                                 all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments;

 

(c)                                  all obligations of such Person to pay the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business;

 

(d)                                 all obligations of such Person as lessee
which are capitalized in accordance with Generally Accepted Accounting
Principles;

 

(e)                                  all indebtedness or other obligations
secured by a contractual Lien on any asset of such Person, whether or not such
indebtedness or other obligations are otherwise an obligation of such Person;
and

 

(f)                                    all Contingent Obligations made by such
Person (including by way of provision of letters of credit or other contingent
obligations) with respect to indebtedness or other obligations of any other
Person which constitute “Indebtedness” of a type or class described in
clauses (a) through (e) of this definition.

 

“Initial Pricing Period” means the period beginning on the Effective Date and
ending November 30, 2006.

 

“Intangible Assets” means assets that are considered intangible assets under
Generally Accepted Accounting Principles, including customer lists, goodwill,
computer software, copyrights, trade names, trademarks and patents.

 

13

--------------------------------------------------------------------------------


 

“Intercompany Debt” means any Indebtedness owed by a Restricted Subsidiary to
Parent or any other Restricted Subsidiary.

 

“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of:

 

(a)                                  Adjusted EBITDA for the four Fiscal Quarter
period ending on that date plus in the case of the period ending June 30, 2006,
the Anticipated Synergies; to

 

(b)                                 Interest Expense of Parent and the
Restricted Subsidiaries for the same period, provided that:

 

(i)                                     in respect of any period for which there
has been a pro forma adjustment to EBITDA to include the results of operations
of any Person or assets acquired by Parent and the Restricted Subsidiaries (as
contemplated in the definition of “EBITDA”), Interest Expense shall be adjusted
on a pro forma basis to include the amount of interest which would have been
payable by the Parent and the Restricted Subsidiaries on Indebtedness which is
equal to the consideration paid to acquire that Person or assets for the entire
period;

 

(ii)                                  in respect of any period for which there
has been a pro forma adjustment to EBITDA to exclude the results of operations
of any Person or assets sold or disposed of by Parent and the Restricted
Subsidiaries (as contemplated in the definition of “EBITDA”), Interest Expense
shall be adjusted on a pro forma basis to exclude the amount of interest which
would have been payable by the Parent and the Restricted Subsidiaries on
Indebtedness which is equal to the consideration received by them for such
Person or assets for the entire period; and

 

(iii)                               Interest Expense in respect of Distributed
EBITDA Loans held by Unrestricted Subsidiaries and with an aggregate balance
(including accrued interest) not exceeding $250,000,000 shall be excluded.

 

“Interest Differential” means, with respect to any prepayment of a Eurodollar
Rate Loan on a day prior to the last day of the applicable Interest Period and
with respect to any failure to borrow a Eurodollar Rate Loan on the date or in
the amount specified in any Request for Loan:

 

(a)                                  the per annum interest rate payable
pursuant to Section 3.1(c) with respect to the Eurodollar Rate Loan; minus

 

(b)                                 the Eurodollar Rate on, or as near as
practicable to the date of the prepayment or failure to borrow for, a Eurodollar
Rate Loan commencing on such date and ending on the last day of the Interest
Period of the Eurodollar Rate Loan so prepaid or which would have been borrowed
on such date.

 

“Interest Expense” means, as of the last day of any fiscal period, the sum of:

 

(a)                                  all interest, fees, charges and related
expenses paid or payable (without duplication) for that fiscal period to a
lender in connection with borrowed money or the deferred purchase price of
assets that are considered “interest expense” under Generally Accepted
Accounting Principles, plus

 

14

--------------------------------------------------------------------------------


 

(b)                                 the portion of rent paid or payable (without
duplication) for that fiscal period under Capital Lease Obligations that should
be treated as interest in accordance with Financial Accounting Standards Board
Statement No. 13.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one week, 1, 2, 3 or 6 months
thereafter, as selected by the Borrowers in their Request for Loan, or such
other period requested by the Borrowers and consented to by all the Lenders;
provided that:

 

(a)                                  any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, when used in connection with any Person, any investment by
or of that Person, whether by means of purchase or other acquisition of stock or
other securities of any other Person or by means of a loan, advance creating a
debt, capital contribution, guaranty or other debt or equity participation or
interest in any other Person, including any partnership and joint venture
interests of such Person. The amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

 

“Investment Grade” means:

 

(a)                                  with respect to S&P, a rating of BBB- or
higher; and

 

(b)                                 with respect to Moody’s, a rating of Baa3 or
higher.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Request for
Letter of Credit, an Application for Letter of Credit, and any other document,
agreement and instrument entered into by the Issuing Lender in respect of the
relevant Letter of Credit and any Borrower or in favor of an Issuing Lender and
relating to any such Letter of Credit.

 

“Issuing Lender” means, as to each Letter of Credit, the Lender which issues the
same in accordance with Section 2.4, but only when acting in its capacity as
Issuing Lender for that Letter of Credit. Subject to the procedures set forth in
Section 2.4, any Lender may, at its option, be a Issuing Lender for Letters of
Credit issued under this Agreement.

 

15

--------------------------------------------------------------------------------


 

“Joint Venture Holding Company” means any Subsidiary of Parent which has no
substantial assets other than equity securities, securities convertible into
equity securities and warrants, options or similar rights to purchase such
equity securities or convertible securities (and any dividends, Cash,
instruments or other property received in respect of or in exchange for any of
the foregoing), in each case issued by Persons which are not Subsidiaries of
Parent.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Alternative Currency” means each of Euros, British Pounds Sterling,
Singapore Dollars, Yen, and each other currency (other than Dollars) that is
approved in accordance with Section 1.10.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced by a Committed Loan.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.7. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“Lead Arrangers” means Banc of America Securities LLC and Wells Fargo Bank,
National Association. The Lead Arrangers shall have no duties or obligations
under this Agreement or the other Loan Documents.

 

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant Issuing Lender.

 

“Letter of Credit Fee” means, as of each date of determination, the rate set
forth in the definition of Applicable Rates.

 

“Letter of Credit Sublimit” means an amount equal to $300,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

16

--------------------------------------------------------------------------------


 

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to,
any casino, gambling or gaming license issued by any Gaming Board covering any
casino or gaming facility of Parent or any of the Restricted Subsidiaries.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any agreement to grant any of the foregoing, any conditional
sale or other title retention agreement, any lease in the nature of a security
interest, and/or the filing of or agreement to give any financing statement
(other than a precautionary financing statement with respect to a lease or other
agreement that is not in the nature of a security interest) under the
Uniform Commercial Code or comparable Law of any jurisdiction with respect to
any Property.

 

“Loan” means the aggregate of the Advances made at any one time by the Lenders
pursuant to Article 2, and includes each Swing Line Advance.

 

“Loan Documents” means, collectively, this Agreement, any Committed Advance
Notes, the Letters of Credit, the Swing Line Documents, the Parent Guaranty, any
Request for Loan, any Request for Letter of Credit, each Application for Letter
of Credit, any Compliance Certificate and any other instruments, documents or
agreements of any type or nature hereafter executed and delivered by Parent or
any of the Restricted Subsidiaries or Affiliates to the Administrative Agent or
any other Creditor in any way relating to or in furtherance of this Agreement,
in each case either as originally executed or as the same may from time to time
be supplemented, modified, amended, restated, extended or supplanted.

 

“Loan Parties” means, collectively, the Borrowers and the Parent.

 

“Management Company” means any Restricted Subsidiary which has no substantial
assets other than contractual rights to receive fees under management
agreements, development agreements or similar instruments.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

 

“Material Adverse Effect” means any set of circumstances or events which:

 

(a)                                  has or could reasonably be expected to have
any material adverse effect whatsoever upon the validity or enforceability of
any Loan Document;

 

(b)                                 is or could reasonably be expected to be
material and adverse to the condition (financial or otherwise), assets, business
or operations of Parent and the Restricted Subsidiaries, taken as a whole; or

 

(c)                                  materially impairs or could reasonably be
expected to materially impair the ability of Parent and the Restricted
Subsidiaries, taken as a whole, to perform the Obligations.

 

“Material Operating Property” means, as of each date of determination, each
resort, hotel, casino or other similar property owned, leased or operated by
Parent or the Restricted Subsidiaries as of that date for which, during the then
most recently ended period of four fiscal quarters, the attributable portion of
EBITDA for that period was in excess of $25,000,000 (as reasonably

 

17

--------------------------------------------------------------------------------


 

determined by the Company), provided that in the event that Parent publicly
announces that the relevant property will be closed to the public in its
entirety for a period in excess of one month in connection with its demolition,
remodeling, redevelopment or expansion, and substantially concurrently with such
closure the ownership thereof is contributed or otherwise transferred to an
Unrestricted Subsidiary (or if the entity owning such Property is designated as
an Unrestricted Subsidiary in accordance with the terms of this Agreement), then
from and after the date upon which such contribution, transfer or designation,
it shall no longer be considered to be a Material Operating Property.

 

“Maturity Date” means April 25, 2011.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA.

 

“Negative Pledge” means a Contractual Obligation that contains a covenant
binding on Parent or any of the Restricted Subsidiaries that prohibits Liens on
any of its or their Property, other than

 

(a)                                  any such covenant contained in a
Contractual Obligation granting a Lien permitted under Section 6.4 which affects
only the Property that is the subject of such permitted Lien and

 

(b)                                 any such covenant that does not apply to
Liens securing the Obligations.

 

“Net Income” means, with respect to any fiscal period, the consolidated net
income of Parent and its Subsidiaries for that period, determined in accordance
with Generally Accepted Accounting Principles, consistently applied, minus that
portion of such net income which is attributable to the operations of
Unrestricted Subsidiaries.

 

“Net Tangible Assets” means, as of each date of determination, the consolidated
total assets of Parent and its Subsidiaries as of the last day of the most
recent Fiscal Quarter for which financial statements have been delivered in
accordance with Section 7.1, after deducting therefrom:

 

(a)                                  all current liabilities of Parent and its
Restricted Subsidiaries (excluding (i) the current portion of long term
Indebtedness, (ii) inter-company liabilities (as amongst Parent and its
Restricted Subsidiaries and the Distributed EBITDA Loans), and (iii) any
liabilities which are by their terms renewable or extendable at the option of
the obligor thereon to a time more than twelve months from the time as of which
the amount thereof is being computed);

 

(b)                                 all goodwill, trade names, trademarks,
patents, unamortized debt discount and expense and other like intangibles, all
as set forth on the latest consolidated balance sheet of Parent prepared in
accordance with Generally Accepted Accounting Principles; and

 

(c)                                  without duplication as to (a) and (b), the
total assets of the Unrestricted Subsidiaries as of that date, determined in
accordance with Generally Accepted Accounting Principles.

 

18

--------------------------------------------------------------------------------

 


 

“New Project” means each capital project which is either a new gaming project or
a new feature at an existing gaming project owned by Parent or the Restricted
Subsidiaries (as opposed to owned by an Unrestricted Subsidiary) having a
development and construction budget in excess of $100,000,000 which hereafter
receives a certificate of completion or occupancy and all relevant gaming and
other licenses, and in fact commences operations.

 

“Non-Reinstatement Deadline” has the meaning set forth for that term in
Section 2.4(n).

 

“Obligations” means all present and future obligations of every kind or nature
of Parent, Borrowers or any Party at any time and from time to time owed to the
Creditors or any one or more of them, under any one or more of the Loan
Documents, whether due or to become due, matured or unmatured, liquidated or
unliquidated, or contingent or noncontingent, including obligations of
performance as well as obligations of payment, and including interest that
accrues after the commencement of any proceeding under any Debtor Relief Law by
or against Parent, any Borrower or any Restricted Subsidiary.

 

“Opinions of Counsel” means:

 

(a)                                  the favorable written legal opinion of
Borrower’s Vice President and Associate General Counsel; and

 

(b)                                 the favorable written legal opinion of
Latham & Watkins, LLP, special counsel to Parent and the Company, substantially
in the form of Exhibit E, together with copies of all factual certificates and
legal opinions upon which such counsel have relied.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means:

 

(a)                                  with respect to Committed Loans and Swing
Line Advances on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Committed
Loans and Swing Line Advances, as the case may be, occurring on such date; and

 

(b)                                 with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrowers of Unreimbursed Amounts.

 

“Parent” means Harrah’s Entertainment, Inc., a Delaware corporation, and its
permitted successors and assigns.

 

“Parent Guaranty” means the Third Amended and Restated Guaranty executed by
Parent on the Effective Date with respect to the Obligations, substantially in
the form of Exhibit F, either as originally executed or as it may from time to
time be supplemented, modified, amended, restated or extended.

 

19

--------------------------------------------------------------------------------


 

“Participant” has the meaning specified in Section 11.8(d).

 

“Party” means any Person other than Creditors which now or hereafter is a party
to any of the Loan Documents.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and is maintained by Parent or any of its
Subsidiaries or to which Parent or any of its Subsidiaries contributes or has an
obligation to contribute.

 

“Permitted Encumbrances” means:

 

(a)                                  inchoate Liens incident to construction or
maintenance of Real Property; or Liens incident to construction or maintenance
of Real Property now or hereafter filed of record for which adequate reserves
have been set aside (or deposits made pursuant to applicable Law) and which are
being contested in good faith by appropriate proceedings and have not proceeded
to judgment, provided that, by reason of nonpayment of the obligations secured
by such Liens, no such Real Property is subject to a material risk of loss or
forfeiture;

 

(b)                                 Liens for taxes and assessments on and
similar charges with respect to Real Property which are not yet past due; or
Liens for taxes and assessments on Real Property for which adequate reserves
have been set aside and are being contested in good faith by appropriate
proceedings and have not proceeded to judgment, provided that, by reason of
nonpayment of the obligations secured by such Liens, no material Real Property
is subject to a material risk of loss or forfeiture;

 

(c)                                  defects and irregularities in title to any
Real Property which in the aggregate do not materially impair the fair market
value or use of the Real Property for the purposes for which it is or
may reasonably be expected to be held;

 

(d)                                 easements, exceptions, reservations, or
other agreements for the purpose of pipelines, conduits, cables, wire
communication lines, power lines and substations, streets, trails, walkways,
driveways, drainage, irrigation, water, and sewerage purposes, dikes, canals,
ditches, the removal of oil, gas, coal, or other minerals, and other like
purposes affecting Real Property, facilities, or equipment which in the
aggregate do not materially burden or impair the fair market value or use of
such Real Property for the purposes for which it is or may reasonably be
expected to be held;

 

(e)                                  easements, exceptions, reservations, or
other agreements for the purpose of facilitating the joint or common use of
property which in the aggregate do not materially burden or impair the fair
market value or use of such property for the purposes for which it is or
may reasonably be expected to be held;

 

(f)                                    rights reserved to or vested in any
Governmental Agency to control or regulate, or obligations or duties to any
Governmental Agency with respect to, the use of any Real Property;

 

20

--------------------------------------------------------------------------------


 

(g)                                 rights reserved to or vested in any
Governmental Agency to control or regulate, or obligations or duties to any
Governmental Agency with respect to, any right, power, franchise, grant,
license, or permit;

 

(h)                                 present or future zoning laws, building
codes and ordinances, zoning restrictions, or other laws and ordinances
restricting the occupancy, use, or enjoyment of Real Property;

 

(i)                                     statutory Liens, other than those
described in clauses (a) or (b) above, arising in the ordinary course of
business with respect to obligations which are not delinquent or are being
contested in good faith, provided that, if delinquent, adequate reserves have
been set aside with respect thereto and, by reason of nonpayment, no property is
subject to a material risk of loss or forfeiture;

 

(j)                                     covenants, conditions, and restrictions
affecting the use of Real Property which in the aggregate do not materially
impair the fair market value or use of the Real Property for the purposes for
which it is or may reasonably be expected to be held;

 

(k)                                  rights of tenants under leases and rental
agreements covering Real Property entered into in the ordinary course of
business of the Person owning such Real Property;

 

(l)                                     Liens consisting of pledges or deposits
to secure obligations under workers’ compensation laws or similar legislation,
including Liens of judgments thereunder which are not currently dischargeable;

 

(m)                               Liens consisting of pledges or deposits of
property to secure performance in connection with operating leases made in the
ordinary course of business to which Parent or any of its Subsidiaries is a
party as lessee, provided the aggregate value of all such pledges and deposits
in connection with any such lease does not at any time exceed 20% of the annual
fixed rentals payable under such lease;

 

(n)                                 Liens consisting of deposits of property to
secure bids made with respect to, or performance of, contracts (other than
contracts creating or evidencing an extension of credit to the depositor) in the
ordinary course of business;

 

(o)                                 Liens consisting of any right of offset, or
statutory bankers’ lien, on bank deposit accounts maintained in the ordinary
course of business so long as such bank deposit accounts are not established or
maintained for the purpose of providing such right of offset or bankers’ lien;

 

(p)                                 Liens consisting of deposits of property to
secure statutory obligations of Parent or any of the Restricted Subsidiaries in
the ordinary course of its business;

 

(q)                                 Liens consisting of deposits of property to
secure (or in lieu of) surety, appeal or customs bonds in proceedings to which
Parent or any of the Restricted Subsidiaries is a party in the ordinary course
of business;

 

21

--------------------------------------------------------------------------------


 

(r)                                    Liens created by or resulting from any
litigation or legal proceeding involving Parent or any of the Restricted
Subsidiaries in the ordinary course of its business which is currently being
contested in good faith by appropriate proceedings, provided that adequate
reserves have been set aside and no material property is subject to a material
risk of loss or forfeiture;

 

(s)                                  precautionary UCC financing statement
filings made in connection with operating leases and not constituting Liens; and

 

(t)                                    other non-consensual Liens incurred in
the ordinary course of business but not in connection with an extension of
credit, which do not in the aggregate, when taken together with all other Liens,
materially impair the value or use of the Property of Parent and the Restricted
Subsidiaries, taken as a whole.

 

“Permitted Right of Others” means a Right of Others consisting of:

 

(a)                                  an interest (other than a legal or
equitable co-ownership interest, an option or right to acquire a legal or
equitable co-ownership interest and any interest of a ground lessor under a
ground lease), that does not materially impair the value or use of Property for
the purposes for which it is or may reasonably be expected to be held;

 

(b)                                 an option or right to acquire a Lien that
would be a Permitted Encumbrance;

 

(c)                                  the subordination of a lease or sublease in
favor of a financing entity; and

 

(d)                                 a license, or similar right, of or to
Intangible Assets granted in the ordinary course of business.

 

“Person” means any entity, whether an individual, trustee, corporation, general
partnership, limited partnership, joint stock company, trust, estate,
unincorporated organization, business association, firm, joint venture,
Governmental Agency, or otherwise.

 

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses (other than interest expense) incurred with respect to capital projects
which are classified as “pre-opening expenses” on the applicable financial
statements of Parent and its Subsidiaries for such period, prepared in
accordance with Generally Accepted Accounting Principles.

 

“Pricing Level” means, as of each date of determination, the pricing level set
forth below opposite (a) the Debt Rating then in effect or (b) the Total Debt
Ratio as of the last day of the Fiscal Quarter ending approximately 60 days
prior to the first day of that Pricing Period in which such date occurs
(whichever criteria yields the lowest interest rates and other pricing to the
Borrowers), provided that during the Initial Pricing Period, the Applicable
Pricing Level shall be Pricing Level IV:

 

Applicable Pricing Level

 

Total Debt Ratio

 

Debt Rating

Pricing Level I

 

 

Not Applicable

 

A-/A3 or higher

Pricing Level II

 

 

Not Applicable

 

BBB+/Baa1

Pricing Level III

 

 

< 3.25:1.00

 

BBB/Baa2

Pricing Level IV

 

 

> 3.25:1.00 but < 3.75:1.00

 

BBB-/Baa3

Pricing Level V

 

 

> 3.75:1.00 but < 4.25:1.00

 

BB+/Ba1

Pricing Level VI

 

 

> 4.25:1.00 but < 4.75:1.00

 

BB/Ba2 or lower or unrated

 

22

--------------------------------------------------------------------------------


 

“Pricing Period” means (a) the Initial Pricing Period, and (b) each subsequent
three month period beginning on each March 1, June 1, September 1 and
December 1.

 

“Projections” means the financial projections dated March 30, 2006 heretofore
distributed to the Lenders.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Public Lender” has the meaning set forth for that term in Section 7.3.

 

“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31.

 

“Rating Decline” means the occurrence of a decrease in the Debt Rating by either
Moody’s or S&P to below Investment Grade on any date on or within 90 days after
the date of the first public notice of:

 

(a)                                  the occurrence of an event described in
clauses (a) through (d) of the definition of “Change in Control;” or

 

(b)                                 the intention by any of the Parent or
Borrowers to effect such an event (which 90-day period shall be extended so long
as the Debt Rating is under publicly announced consideration for possible
downgrade by Moody’s or S&P).

 

“Real Property” means, as of any date of determination, all real property then
or theretofore owned, leased or occupied by Parent or any of the Restricted
Subsidiaries.

 

“Register” has the meaning specified in Section 11.8(c).

 

“Regulations T, U and X” means Regulations T, U and X, as at any time amended,
of the Board of Governors of the Federal Reserve System, or any other
regulations in substance substituted therefor.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Request for Letter of Credit” means a written request for a Letter of Credit
substantially in the form of Exhibit G, together with any forms of application
for letter of credit required by the relevant Issuing Lender therefor, in each
case signed by a Responsible Official of a Borrower on behalf of that Borrower
and properly completed to provide all information required to be included
therein (provided that it is understood that the terms of the Loan Documents
shall govern and control in the event of any conflict between the terms of any
such application and the Loan Documents).

 

23

--------------------------------------------------------------------------------


 

“Request for Loan” means a written request for a Loan substantially in the
form of Exhibit H, signed by a Responsible Official of a Borrower, on behalf of
that Borrower, and properly completed to provide all information required to be
included therein.

 

“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.

 

“Requisite Lenders” means:

 

(a)                                  as of any date of determination prior to
the termination of the Commitments, Lenders having in the aggregate 51% or more
of the Aggregate Commitments; and

 

(b)                                 as of any date of determination if the
Commitments have then been terminated, Lenders holding 51% of the Total
Outstandings.

 

“Responsible Official” means when used with reference to a Person other than an
individual, any corporate officer of such Person, general partner of such
Person, corporate officer of a corporate general partner of such Person, or
corporate officer of a corporate general partner of a partnership that is a
general partner of such Person, or any other responsible official thereof duly
acting on behalf thereof. Any document or certificate hereunder that is signed
or executed by a Responsible Official of another Person shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such other Person.

 

“Restricted Subsidiary” means the Company, each other Borrower and each other
Subsidiary of the Parent which is not designated as an “Unrestricted Subsidiary”
in accordance with Section 2.10.

 

“Revaluation Date” means (i) each date of issuance of a Letter of Credit
denominated in a L/C Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by any
Issuing Lender under any Letter of Credit denominated in a L/C Alternative
Currency, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require.

 

“Right of Others” means, as to any Property in which a Person has an interest,
any legal or equitable ownership right, title or other interest (other than a
Lien) held by any other Person in that Property, and any option or right held by
any other Person to acquire any such right, title or other interest in that
Property, including any option or right to acquire a Lien; provided, however,
that

 

(a)                                  any covenant restricting the use or
disposition of Property of such Person contained in any Contractual Obligation
of such Person,

 

(b)                                 any provision contained in a contract
creating a right of payment or performance in favor of a Person that conditions,
limits, restricts, diminishes, transfers or terminates such right, and

 

24

--------------------------------------------------------------------------------


 

(c)                                  any residual rights held by a lessor or
vendor of Property, shall not be deemed to constitute a Right of Others.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor thereto.

 

“Sale and Leaseback” means, with respect to any Person, the sale of Property
owned by that Person (the “Seller”) to another Person (the “Buyer”), together
with the substantially concurrent leasing of such Property (or any portion
thereof) by the Buyer to the Seller.

 

“Senior Officer” means Parent’s and each Borrower’s: chief executive officer,
president, chief financial officer, treasurer, vice presidents or secretaries.

 

“Significant Subsidiary” means, as of any date of determination, each Restricted
Subsidiary that had on the last day of the Fiscal Quarter then most recently
ended total assets (determined in accordance with Generally Accepted Accounting
Principles) of $50,000,000 or more.

 

“SPC” has the meaning specified in Section 11.8(h).

 

“Special Eurodollar Circumstance” means the application or adoption after the
date hereof of any Law or interpretation, or any change therein or thereof, or
any change in the interpretation or administration thereof by any Governmental
Agency, central bank or comparable authority charged with the interpretation or
administration thereof, or compliance by any Lender or its Eurodollar Lending
Office with any request or directive (whether or not having the force of Law) of
any such Governmental Agency, central bank or comparable authority, or the
existence or occurrence of circumstances affecting the Designated Eurodollar
Market generally that are beyond the reasonable control of the Lenders.

 

“Special Purpose Subsidiary” means any Wholly-Owned Subsidiary which (a) is a
Restricted Subsidiary, (b) owns no equity interests in Borrower or any other
Restricted Subsidiary, (c) conducts no active trade or business, (d) has no
Indebtedness other than in respect of Distributed EBITDA Loans, (e) owns no
Indebtedness other than Indebtedness of Parent, (f) for the obligations of which
Parent and its other Restricted Subsidiaries have no personal or corporate
liability, and (g) the obligations of which are not guaranteed or otherwise
supported, directly or indirectly, by any Person other than Parent.

 

“Solvent” as to any Person shall mean that:

 

(a)                                  the sum of the assets of such Person, both
at a fair valuation and at present fair saleable value, exceeds its liabilities,
including its probable liability in respect of contingent liabilities;

 

(b)                                 such Person will have sufficient capital
with which to conduct its business as presently conducted and as proposed to be
conducted; and

 

(c)                                  such Person has not incurred debts, and
does not intend to incur debts, beyond its ability to pay such debts as they
mature.

 

For purposes of this definition, “debt” means any liability on a claim, and
“claim” means (x) a right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or

 

25

--------------------------------------------------------------------------------


 

unsecured, or (y) a right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured. With respect to any such contingent
liabilities, such liabilities shall be computed at the amount which, in light of
all the facts and circumstances existing at the time, represents the amount
which can reasonably be expected to become an actual or matured liability.

 

“Spot Rate” for a currency means the rate reasonably determined by the
Administrative Agent to be the spot rate for the purchase by the Administrative
Agent of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Administrative Agent does not have as of the date of
determination a spot buying rate for any such currency.

 

“Subordinated Debt” means:

 

(a)                                  the Existing Subordinated Debt;  and

 

(b)                                 any other Indebtedness of Parent or the
Company which according to its terms is, or in any manner purports to be,
contractually subordinated to the Obligations.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.

 

“Swing Lines” means one or more revolving lines of credit established by the
Swing Line Lenders in favor of Borrowers pursuant to Section 2.5.

 

“Swing Line Advances” means Advances made by the Swing Line Lenders to any of
the Borrowers pursuant to Section 2.5.

 

“Swing Line Documents” means the promissory notes and any other documents
executed by Borrowers in favor of the Swing Line Lenders in connection with the
Swing Lines.

 

“Swing Line Lenders” means (a) initially Bank of America, and (b) any of the
other Lenders designated by the Borrowers from time to time in a writing
delivered to the Administrative Agent, provided that not more than three Lenders
shall be Swing Line Lenders at any time.

 

“Swing Line Outstandings” means, as of any date of determination, the aggregate
principal Indebtedness of Borrowers on all Swing Line Advances then outstanding.

 

“Syndication Agent” means Deutsche Bank Trust Company Americas. Deutsche Bank
Trust Company Americas shall not have any additional rights, duties or
obligations under this Agreement or the other Loan Documents by reason of its
being a Syndication Agent.

 

26

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Agency, including any interest, additions to tax or penalties applicable
thereto.

 

27

--------------------------------------------------------------------------------


 

“Total Debt” means, as of any date of determination, (y) the sum (without
duplication) of:

 

(a)                                  the outstanding principal Indebtedness of
Parent and the Restricted Subsidiaries for borrowed money (including debt
securities issued by Parent or any of the Restricted Subsidiaries) on that date;
plus

 

(b)                                 the aggregate amount of all Capital Lease
Obligations of Parent and the Restricted Subsidiaries on that date; plus

 

(c)                                  all obligations in respect of letters of
credit or other similar instruments for which Parent or any of the Restricted
Subsidiaries are account parties or are otherwise obligated; plus

 

(d)                                 the aggregate amount of all Contingent
Obligations and other similar contingent obligations of Parent and the
Restricted Subsidiaries with respect to any of the foregoing; plus

 

(e)                                  any obligations of Parent or any of the
Restricted Subsidiaries to the extent that the same are secured by a Lien on any
of the assets of Parent or the Restricted Subsidiaries;

 

minus

 

(z)                                   Distributed EBITDA Loans held by an
Unrestricted Subsidiary and with an aggregate balance (including accrued
interest) not to exceed $250,000,000, but only for so long as neither the
Unrestricted Subsidiary which is the creditor in respect of such Distributed
EBITDA Loans nor any of its Subsidiaries is in default to any creditor holding
Indebtedness in an aggregate principal amount which is in excess of $25,000,000.

 

In computing “Total Debt,” the amount of any Contingent Obligation or letter of
credit shall be deemed to be zero unless and until (1) in the case of
obligations in respect of letters of credit, a drawing is made with respect
thereto and (2) in the case of any other Contingent Obligations, demand for
payment is made with respect thereto.

 

“Total Debt Ratio” means, as of the last day of any Fiscal Quarter, the ratio
of:

 

(a)                                  Total Debt on that date; to

 

(b)                                 Adjusted EBITDA for the four Fiscal Quarter
period ending on that date plus in the case of the period ending June 30, 2006,
the Anticipated Synergies.

 

“type”, when used with respect to any Loan or Advance, means the designation of
whether such Loan or Advance is a Base Rate Loan or Advance, or a Eurodollar
Rate Loan or Advance.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Unreimbursed Amount” has the meaning specified in Section 2.4(g).

 

28

--------------------------------------------------------------------------------


 

“Unrestricted EBITDA” means, for any period, the combined net income of the
Unrestricted Subsidiaries for such period determined in accordance with GAAP
plus (in each case to the extent deducted in determining such net income):

 

(a)                                  income taxes;

 

(b)                                 Interest Expense;

 

(c)                                  depreciation and amortization;

 

(d)                                 minority interest;

 

(e)                                  extraordinary losses (or minus
extraordinary gains); and

 

(f)                                    nonrecurring non-cash charges, and after
deduction of any nonrecurring non-cash gains.

 

“Unrestricted Subsidiary” means each Subsidiary of Parent which is so designated
following the Effective Date in accordance with Section 2.10. As of the
Effective Date, there are no Unrestricted Subsidiaries.

 

“Wholly-Owned Subsidiary” means any Person 100% of whose capital stock,
partnership interests, membership interests or other forms of equity ownership
interest (other than directors qualifying shares and similar interests) is at
the time owned, directly or indirectly, by Parent.

 

1.2                                 Use of Defined Terms. Any defined term used
in the plural shall refer to all members of the relevant class, and any defined
term used in the singular shall refer to any one or more of the members of the
relevant class.

 

1.3                                 Accounting Terms. All accounting terms not
specifically defined in this Agreement shall be construed in conformity with,
and all financial data required to be submitted by this Agreement shall be
prepared in conformity with, Generally Accepted Accounting Principles applied on
a consistent basis, except as otherwise specifically prescribed herein. In the
event that Generally Accepted Accounting Principles change during the term of
this Agreement such that the covenants contained in Sections 6.5 and 6.6 would
then be calculated in a different manner or with different components,

 

(a)                                  Parent, Borrowers and the Lenders agree to
amend this Agreement in such respects as are necessary to conform those
covenants as criteria for evaluating Parent’s consolidated financial condition
to substantially the same criteria as were effective prior to such change in
Generally Accepted Accounting Principles, and

 

(b)                                 Parent and Borrowers shall be deemed to be
in compliance with the covenants contained in the aforesaid Sections during the
90 day period following any such change in Generally Accepted Accounting
Principles if and to the extent that Parent and Borrowers would have been in
compliance therewith under Generally Accepted Accounting Principles as in effect
immediately prior to such change.

 

1.4                                 Rounding. Any financial ratios required to
be maintained by Parent and Borrowers pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is

 

29

--------------------------------------------------------------------------------


 

expressed in this Agreement and rounding the result up or down to the nearest
number (with a round-up if there is no nearest number) to the number of places
by which such ratio is expressed in this Agreement.

 

1.5                                 Exhibits and Schedules. All Exhibits and
Schedules to this Agreement, either as originally existing or as the same
may from time to time be supplemented, modified or amended, are incorporated
herein by this reference. A matter disclosed on any Schedule shall be deemed
disclosed on all Schedules.

 

1.6                                 Other Interpretive Provisions. With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.”  The word “will”
shall be construed to have the same meaning and effect as the word “shall.” 
Unless the context requires otherwise,

 

(i)                                     any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document),

 

(ii)                                  any reference herein to any Person shall
be construed to include such Person’s successors and assigns,

 

(iii)                               the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof,

 

(iv)                              all references in a Loan Document to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, the Loan Document in which such
references appear,

 

(v)                                 any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and

 

(vi)                              the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including Cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  The use of the word “or” is not exclusive.

 

30

--------------------------------------------------------------------------------


 

1.7                                 Letter of Credit Amounts. Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

1.8                                 Times of Day. Unless otherwise specified,
all references herein to times of day shall be references to Las Vegas, Nevada
local time (daylight or standard, as applicable).

 

1.9                                 Exchange Rates. The Administrative Agent
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of L/C Credit Extensions and outstanding
L/C Obligations denominated in L/C Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent.

 

1.10                           Additional L/C Alternative Currencies.

 

(a)                                  The Borrowers may from time to time request
that Letters of Credit be issued in a currency other than those specifically
listed in the definition of “L/C Alternative Currency;” provided that each such
requested currency is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars. Each such
request shall be subject to the approval of both the Administrative Agent and
the relevant Issuing Lender.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., 20 Business Days prior to the
date of the desired L/C Credit Extension (or such other time or date as may be
agreed by the Administrative Agent and the relevant Issuing Lender in their sole
discretion). The Administrative Agent shall promptly notify the relevant Issuing
Lender thereof. The relevant Issuing Lender shall notify the Administrative
Agent, not later than 11:00 a.m., ten Business Days after receipt of such
request whether it consents, in its sole discretion, to the issuance of Letters
of Credit, as the case may be, in such requested currency.

 

(c)                                  Any failure by the relevant Issuing Lender
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Issuing Lender to permit
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and the relevant Issuing Lender consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Borrowers and such currency shall thereupon be deemed for all purposes to be a
L/C Alternative Currency hereunder for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.10, the Administrative
Agent shall promptly so notify the Borrowers.

 

31

--------------------------------------------------------------------------------


 

ARTICLE 2

LOANS AND LETTERS OF CREDIT

 

2.1                                 Committed Loans - General.

 

(a)                                  Subject to the terms and conditions set
forth in this Agreement, at any time and from time to time from the Effective
Date through (but excluding) the Maturity Date, each Lender shall, pro rata
according to that Lender’s Applicable Percentage of the then applicable
Aggregate Commitment, make Committed Advances in Dollars to Borrowers in such
amounts as any Borrower may request provided that:

 

(i)                                     giving effect to such Advances, the
Total Outstandings shall not exceed the Aggregate Commitments at any time; and

 

(ii)                                  without the consent of all of the Lenders,
the Total Outstandings of each Borrower hereafter designated as such pursuant to
Section 2.9 shall not exceed that Borrower’s Aggregate Sublimit at any time.
Subject to the limitations set forth herein, each of the Borrowers may borrow,
repay and reborrow under the Aggregate Commitments without premium or penalty.

 

(b)                                 Subject to the next sentence, each Committed
Loan shall be made pursuant to a Request for Loan executed by the relevant
Borrower which shall specify the requested:

 

(i)                                   date of such Loan;

 

(ii)                                  type of Loan;

 

(iii)                               amount of such Loan; and

 

(iv)                              in the case of a Eurodollar Rate Loan, the
Interest Period for such Loan.

 

Unless the Administrative Agent has notified, in its sole and absolute
discretion, Borrowers to the contrary, a Loan may be requested by telephone by a
Responsible Official of any Borrower, in which case that Borrower shall confirm
such request by promptly delivering a Request for Loan in person or by
telecopier conforming to the preceding sentence to the Administrative Agent. The
Administrative Agent shall incur no liability whatsoever hereunder in acting
upon any telephonic request for loan purportedly made by a Responsible Official
of a Borrower, and each Borrower hereby jointly and severally (but as between
Borrowers, ratably) agrees to indemnify the Administrative Agent from any loss,
cost, expense or liability as a result of so acting.

 

(c)                                  Promptly following receipt of a Request for
Loan, the Administrative Agent shall notify each Lender of any Loan requested by
telephone or telecopier (and if by telephone, promptly confirmed by telecopier)
of the identity of the relevant Borrower, the date and type of the Loan, the
applicable Interest Period, and that Lender’s Applicable Percentage of the
requested Loan. Not later than 12:00 noon, Las Vegas local time, on the date
specified for any Loan (which must be a Business Day), each Lender shall make
its Applicable Percentage of the Committed Loan in immediately available funds
available to the Administrative Agent at the Administrative Agent’s Office. Upon
satisfaction or waiver of the applicable conditions set forth in Article 8, all
Committed Advances shall

 

32

--------------------------------------------------------------------------------


 

be credited on that date in immediately available funds to the Designated
Deposit Account.

 

(d)                                 Unless the Requisite Lenders otherwise
consent, each Committed Loan shall be an integral multiple of $1,000,000 and
shall be not less than $10,000,000.

 

(e)                                  The Committed Advances made by each Lender
to each Borrower may be evidenced by a Committed Advance Note issued by that
Borrower and made payable to that Lender. The Borrowers shall, promptly upon
request by any Lender, issue a Committed Advance Note to that Lender to evidence
the Committed Advances made by that Lender in the amount of that Lender’s
Commitment, but there shall be no requirement for the issuance of notes
hereunder (except to the extent so requested by a Lender).

 

(f)                                    A Request for Loan shall be irrevocable
upon the Administrative Agent’s first notification thereof.

 

(g)                                 If no Request for Loan (or telephonic
request for loan referred to in the second sentence of Section 2.1(b), if
applicable) has been made within the requisite notice periods set forth in
Sections 2.2 or 2.3 in connection with a Loan which, if made and giving effect
to the application of the proceeds thereof, would not increase the outstanding
principal Indebtedness evidenced by the Committed Advance Notes of the relevant
Borrower, then that Borrower shall be deemed to have requested, as of the date
upon which the related then outstanding Loan is due pursuant to
Section 3.1(e)(i), a Base Rate Loan in an amount equal to the amount necessary
to cause the outstanding principal Indebtedness evidenced by such Committed
Advance Notes to remain the same and the Lenders shall make the Advances
necessary to make such Loan notwithstanding Sections 2.1(b), 2.2 and 2.3.

 

2.2                                 Base Rate Loans. Each request by a Borrower
for a Base Rate Loan shall be made pursuant to a Request for Loan (or telephonic
or other request for loan referred to in the second sentence of Section 2.1(b),
if applicable) received by the Administrative Agent, at the Administrative
Agent’s Office, not later than 10:00 a.m. Las Vegas local time, on the date
(which must be a Business Day) of the requested Base Rate Loan. All Committed
Loans shall constitute Base Rate Loans unless properly designated as a
Eurodollar Rate Loan pursuant to Section 2.3.

 

2.3                                 Eurodollar Rate Loans.

 

(a)                                  Each request by a Borrower for a Eurodollar
Rate Loan shall be made pursuant to a Request for Loan (or telephonic or other
request for loan referred to in the second sentence of Section 2.1(b), if
applicable) received by the Administrative Agent, at the Administrative Agent’s
Office, not later than 10:00 a.m., Las Vegas local time, at least three
Eurodollar Business Days before the first day of the applicable Interest Period.

 

(b)                                 On the date which is two Eurodollar Business
Days before the first day of the applicable Interest Period, the Administrative
Agent shall confirm its determination of the applicable Eurodollar Rate (which
determination shall be conclusive in the absence of manifest error) and promptly
shall give notice of the same to Borrowers and the applicable Lenders by
telephone or telecopier (and if by telephone, promptly confirmed by telecopier).

 

33

--------------------------------------------------------------------------------


 

(c)                                  Unless the Administrative Agent and the
Requisite Lenders otherwise consent, no more than twenty Eurodollar Rate Loans
shall be outstanding at any one time.

 

(d)                                 No Eurodollar Rate Loan may be requested
during the existence of a Default or Event of Default.

 

(e)                                  No Lender shall be required to obtain the
funds necessary to fund its Eurodollar Rate Advances in the Designated
Eurodollar Market or from any other particular source of funds, rather each
Lender shall be free to obtain such funds from any legal source.

 

2.4                                 Letters of Credit.

 

(a)                                  From time to time, each Lender which has
agreed with the Borrowers to be designated as an Issuing Lender hereunder agrees
to issue Letters of Credit in Dollars or in one or more L/C Alternative
Currencies for the account of Parent, the Borrowers or any of their Restricted
Subsidiaries in accordance with this Section 2.4. No Lender will be obligated to
agree to be designated as an Issuing Lender, provided that Bank of America has
agreed to act as an Issuing Lender. On the Effective Date, each of the Existing
Letters of Credit designated in accordance with Section 8.1(a)(xi) shall
continue to be outstanding hereunder, but the risk participations therein shall
be adjusted to give effect to the relative interests of the Lenders in the
Aggregate Commitments of each Lender hereunder (as in effect on the Effective
Date), and each issuer of a Existing Letter of Credit hereby consents to the
termination, concurrently with the Effective Date, of the participation therein
of each of the lenders under the Existing Credit Agreement which is not a party
to this Agreement.

 

(b)                                 Subject to the terms and conditions hereof,
at any time and from time to time from the Effective Date through the day prior
to the Maturity Date, any one or more of the Borrowers may request that any one
or more of the Lenders issue, as Issuing Lender, additional Letters of Credit
under the Aggregate Commitments denominated in Dollars or in one or more L/C
Alternative Currencies by submission of a Request for Letter of Credit and an
Application for Letter of Credit to such Issuing Lender (with a copy to the
Administrative Agent); provided that giving effect to all such Letters of
Credit, (i) the Total Outstandings shall not exceed the Aggregate Commitments at
any time, (ii) without the consent of all of the Lenders, the aggregate
principal amount of the Total Outstandings of each Borrower hereafter designated
as such pursuant to Section 2.9 shall not exceed that Borrower’s Aggregate
Sublimit at any time, and (iii) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each Letter of Credit shall be
in a form reasonably acceptable to the relevant Issuing Lender. Unless all the
Lenders otherwise consent in a writing delivered to the Administrative Agent, no
Letter of Credit shall have a term which extends beyond the day which is five
days prior to the Maturity Date.

 

(c)                                  Each Request for Letter of Credit and
Application for Letter of Credit shall be submitted to the relevant Issuing
Lender, with a copy to the Administrative Agent, not later than 8:00 a.m. at
least five Business Days prior to the date upon which the related Letter of
Credit is proposed to be issued (or such shorter period as may be acceptable to
the relevant Issuing Lender, but in any event providing not less than one
Business Day’s notice to the Administrative Agent). The Administrative Agent
shall promptly notify the relevant Issuing Lender whether such Request for
Letter of Credit, and the issuance of a Letter of Credit pursuant thereto,
conforms to the requirements of this Agreement (and no

 

34

--------------------------------------------------------------------------------


 

Lender shall purport to issue a Letter of Credit hereunder prior to its receipt
of such confirmation in respect of the proposed Letter of Credit). Upon
issuance, amendment to or extension of a Letter of Credit, the relevant Issuing
Lender shall promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify the Lenders, of the amount and terms thereof.

 

(d)                                 On the Effective Date, each Lender shall be
deemed to have purchased a pro rata participation in each Existing Letter of
Credit from the relevant Issuing Lender in an amount equal to that Lender’s
Applicable Percentage times the amount of such Existing Letter of Credit. Upon
the issuance of each other Letter of Credit, each Lender shall be deemed to have
purchased a pro rata participation in such Letter of Credit from the relevant
Issuing Lender in an amount equal to that Lender’s Applicable Percentage times
the amount of such Letter of Credit (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in a L/C
Alternative Currency). Without limiting the scope and nature of each Lender’s
participation in any Letter of Credit, to the extent that the relevant Issuing
Lender has not been reimbursed by the Borrower which is the account party for
any Letter of Credit for any payment required to be made by the relevant Issuing
Lender thereunder, each Lender shall, according to its Applicable Percentage of
the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in a L/C
Alternative Currency), reimburse the relevant Issuing Lender, in Dollars,
through the Administrative Agent promptly upon demand for the amount of such
payment. The obligation of each Lender to so reimburse the relevant Issuing
Lender shall be absolute and unconditional and shall not be affected by the
occurrence of an Event of Default or any other occurrence or event. Any such
reimbursement shall not relieve or otherwise impair the obligation of Borrowers
to reimburse the relevant Issuing Lender for the amount of any payment made by
the relevant Issuing Lender under any Letter of Credit together with interest as
hereinafter provided.

 

(e)                                  Promptly and in any event within one
Business Day following any drawing upon a Letter of Credit, the Issuing Lender
for that Letter of Credit shall provide notice thereof to the Administrative
Agent. Each Borrower agrees to pay to the relevant Issuing Lender, in Dollars,
through the Administrative Agent an amount (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in a L/C Alternative Currency) equal to any payment made by the relevant Issuing
Lender with respect to each Letter of Credit within one Business Day after
demand made by the relevant Issuing Lender therefor, together with interest on
such amount from the date of any payment made by the relevant Issuing Lender at
the rate applicable to Base Rate Loans for three Business Days and thereafter at
the Default Rate. The Administrative Agent shall remit the funds so received to
the relevant Issuing Lender in Dollars. In the case of any such reimbursement
under a Letter of Credit denominated in a L/C Alternative Currency, the
Administrative Agent shall notify the Borrowers of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. The
principal amount of any such payment shall be used to reimburse the relevant
Issuing Lender for the payment made by it under the Letter of Credit and, to the
extent that the Lenders have not reimbursed the relevant Issuing Lender pursuant
to Section 2.4(d), the interest amount of any such payment shall be for the
account of the relevant Issuing Lender. Each Lender that has reimbursed the
relevant Issuing Lender pursuant to Section 2.4(d) for its Applicable Percentage
of any payment made by the relevant Issuing Lender under a Letter of Credit
shall thereupon acquire a pro rata participation, to the extent of such
reimbursement, in the claim of the relevant Issuing Lender against

 

35

--------------------------------------------------------------------------------


 

Borrowers for reimbursement of principal and interest under this
Section 2.4(e) and shall share, in accordance with that pro rata participation,
in any principal payment made by Borrowers with respect to such claim and in any
interest payment made by Borrowers (but only with respect to periods subsequent
to the date such Lender reimbursed the relevant Issuing Lender) with respect to
such claim.

 

(f)                                    Each Borrower may, pursuant to a Request
for Loan, request that Advances be made pursuant to Section 2.1(b) to provide
funds for the payment required by Section 2.4(e) and, for this purpose, the
conditions precedent set forth in Article 8 shall not apply. The proceeds of
such Advances shall be paid directly by the Administrative Agent to the relevant
Issuing Lender to reimburse it for the payment made by it under the Letter of
Credit.

 

(g)                                 If Borrowers fail to make the payment
required by Section 2.4(e) within the time period therein set forth, in lieu of
the reimbursement to the relevant Issuing Lender under Section 2.4(d) the
relevant Issuing Lender may (but is not required to), without notice to or the
consent of Borrowers, require that the Administrative Agent request that the
Lenders make Advances under the Aggregate Commitments in an aggregate amount
equal to the amount (expressed in Dollars in the amount of the Dollar Equivalent
thereof in the case of a Letter of Credit denominated in a L/C Alternative
Currency)  paid by that Issuing Lender with respect to that Letter of Credit
(the “Unreimbursed Amount”) and, for this purpose, the conditions precedent set
forth in Article 8 shall not apply. The proceeds of such Advances shall be paid
by the Administrative Agent directly to the relevant Issuing Lender to reimburse
it for the payment made by it under the Letter of Credit.

 

(h)                                 The issuance of any supplement,
modification, amendment or extension to or of any Letter of Credit shall be
treated in all respects the same as the issuance of a new Letter of Credit.

 

(i)                                     The obligation of Borrowers to pay to
each Issuing Lender the amount of any payment made by that Issuing Lender under
any Letter of Credit shall be absolute, unconditional, and irrevocable. Without
limiting the foregoing, Borrowers’ obligations shall not be affected by any of
the following circumstances:

 

(i)                                     any lack of validity or enforceability
of the Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

 

(ii)                                  any amendment or waiver of or any consent
to departure from the Letter of Credit, this Agreement, or any other agreement
or instrument relating thereto;

 

(iii)                               the existence of any claim, setoff, defense,
or other rights which any Borrower may have at any time against any Issuing
Lender or any other Creditor, any beneficiary of the Letter of Credit (or any
persons or entities for whom any such beneficiary may be acting) or any other
Person, whether in connection with the Letter of Credit, this Agreement, or any
other agreement or instrument relating thereto, or any unrelated transactions;

 

(iv)                              any demand, statement, or any other document
presented under the Letter of Credit proving to be forged, fraudulent, invalid,
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect whatsoever;

 

36

--------------------------------------------------------------------------------


 

(v)                                 payment by the relevant Issuing Lender under
the Letter of Credit against presentation of a draft or any accompanying
document which does not strictly comply with the terms of the Letter of Credit;

 

(vi)                              the existence, character, quality, quantity,
condition, packing, value or delivery of any Property purported to be
represented by documents presented in connection with any Letter of Credit or
any difference between any such Property and the character, quality, quantity,
condition, or value of such Property as described in such documents;

 

(vii)                           the time, place, manner, order or contents of
shipments or deliveries of Property as described in documents presented in
connection with any Letter of Credit or the existence, nature and extent of any
insurance relative thereto;

 

(viii)                        the solvency or financial responsibility of any
party issuing any documents in connection with a Letter of Credit;

 

(ix)                                any failure or delay in notice of shipments
or arrival of any Property;

 

(x)                                   any error in the transmission of any
message relating to a Letter of Credit not caused by the relevant Issuing
Lender, or any delay or interruption in any such message;

 

(xi)                                any consequence arising from acts of God,
war, insurrection, civil unrest, disturbances, labor disputes, emergency
conditions or other causes beyond the control of the relevant Issuing Lender;

 

(xii)                             so long as the relevant Issuing Lender in good
faith determines that the contract or document appears to comply with the terms
of the Letter of Credit, the form, accuracy, genuineness or legal effect of any
contract or document referred to in any document submitted to the relevant
Issuing Lender in connection with a Letter of Credit; and

 

(xiii)                          where the relevant Issuing Lender has acted in
good faith and observed general banking usage, any other circumstances
whatsoever.

 

(j)                                     Each Issuing Lender shall be entitled to
the protection accorded to the Administrative Agent pursuant to Article 10,
mutatis mutandis.

 

(k)                                  Unless otherwise expressly agreed by an
Issuing Lender and a Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), such Letter of
Credit shall provide that (i) the rules of the ISP shall apply to it if it is a
standby Letter of Credit, and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce (the “ICC”) at the time of issuance shall apply to it if it is a
commercial Letter of Credit.

 

(l)                                     No Issuing Lender shall be under any
obligation to issue any Letter of Credit if:

 

(i)                                     any order, judgment or decree of any
Governmental Agency or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Lender from issuing such

 

37

--------------------------------------------------------------------------------


 

Letter of Credit, or any Law applicable to such Issuing Lender or any request or
directive (whether or not having the force of law) from any Governmental Agency
with jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such Issuing Lender is not otherwise compensated hereunder) not in
effect on the Effective Date, or shall impose upon such Issuing Lender any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Lender in good faith deems material to it;

 

(ii)                                  the issuance of such Letter of Credit
would violate one or more policies of such Issuing Lender applicable to letters
of credit generally;

 

(iii)                               except as otherwise agreed by the
Administrative Agent and the relevant Issuing Lender, such Letter of Credit is
to be denominated in a currency other than Dollars or a L/C Alternative
Currency; or

 

(iv)                              the Issuing Lender does not as of the issuance
date of such requested Letter of Credit issue Letters of Credit in the requested
currency.

 

(m)                               If any Lender fails to make available to the
Administrative Agent for the account of any Issuing Lender any amount, in
Dollars, required to be paid by such Lender pursuant to the foregoing provisions
of Sections 2.4(d) or 2.4(g), such Issuing Lender shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Issuing Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such Issuing Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such Issuing Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of any Issuing Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (m) shall be conclusive absent manifest error.

 

(n)                                 If any Borrower so requests in any
applicable Letter of Credit Application, the relevant Issuing Lender may, in its
sole and absolute discretion, agree to issue a Letter of Credit that permits the
automatic reinstatement of all or a portion of the stated amount thereof after
any drawing thereunder (each, an “Auto-Reinstatement Letter of Credit”);
provided, however, no such Auto-Reinstatement Letter of Credit shall be issued
by any Issuing Lender without the prior written consent of the Administrative
Agent if the aggregate amount of Auto-Reinstatement Letters of Credit
(calculated in accordance with Section 1.7) exceeds $110,000,000. Unless
otherwise directed by the Issuing Lender, the Borrowers shall not be required to
make a specific request to the Issuing Lender to permit such reinstatement. Once
an Auto-Reinstatement Letter of Credit has been issued, except as provided in
the following sentence, the Lenders shall be deemed to have authorized (but
may not require) the Issuing Lender to reinstate all or a portion of the stated
amount thereof in accordance with the provisions of such Letter of Credit.
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits the Issuing Lender to

 

38

--------------------------------------------------------------------------------


 

decline to reinstate all or any portion of the stated amount thereof after a
drawing thereunder by giving notice of such non-reinstatement within a specified
number of days after such drawing (the “Non-Reinstatement Deadline”), the
Issuing Lender shall not permit such reinstatement if it has received a notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Reinstatement Deadline (A) from the Administrative
Agent that the Requisite Lenders have elected not to permit such reinstatement
or (B) from the Administrative Agent, any Lender or any Borrower that one or
more of the applicable conditions specified in Section 8.2 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and, in each case, directing the Issuing Lender not to permit such
reinstatement.

 

2.5                                 Swing Lines.

 

(a)                                  From time to time, each Lender which has
agreed with the Borrowers to be designated as a Swing Line Lender agrees to make
Swing Line Advances to the Borrowers in accordance with this Section 2.5. No
Lender will be obligated to agree to be designated as a Swing Line Lender,
provided that Bank of America has agreed to act as a Swing Line Lender as set
forth in the Swing Line Documents between Bank of America and the Company in
effect on the date hereof.

 

(b)                                 Subject to the terms and conditions set
forth herein, each Swing Line Lender agrees, in reliance upon the agreements of
the other Lenders set forth in this Section 2.5, to make Swing Line Advances in
Dollars to any Borrower from time to time from the Effective Date through the
Business Day prior to the Maturity Date in such amounts as that Borrower
may request, provided that:

 

(i)                                     after giving effect to such Swing Line
Advance, the aggregate Swing Line Outstandings owed to all Swing Line Lenders
shall not exceed $150,000,000;

 

(ii)                                  after giving effect to such Swing Line
Advance, the Total Outstandings shall not exceed the Aggregate Commitments at
any time;

 

(iii)                               without the consent of all of the Lenders,
no Swing Line Advance may be made during the continuation of any Default or
Event of Default;

 

(iv)                              without the consent of all of the Lenders, the
Total Outstandings of each Borrower designated as such in accordance with
Section 2.9 shall not exceed the Aggregate Sublimit for that Borrower at any
time; and

 

(v)                                 the relevant Swing Line Lender has not given
at least twenty-four hours prior notice to the Parent that availability under
its Swing Line is suspended or terminated.

 

Borrowers may borrow, repay and reborrow under this Section 2.5. Unless notified
to the contrary by the relevant Swing Line Lender, borrowings under each Swing
Line may be made in amounts which are integral multiples of $100,000 upon
telephonic request by a Responsible Official of any Borrower made to the
relevant Swing Line Lender (with a copy to the Administrative Agent) not later
than 1:00 p.m., Las Vegas local time, on the Business Day of the requested Swing
Line Advance (which telephonic request shall be promptly confirmed in writing by
telecopier). Promptly after receipt of such a request for a Swing Line Advance,
the Administrative Agent shall provide telephonic verification to

 

39

--------------------------------------------------------------------------------


 

the relevant Swing Line Lender that, after giving effect to such request, the
Total Outstandings shall not exceed the Aggregate Commitments (and such
verification shall be promptly confirmed in writing by telecopier). No Swing
Line Lender shall make any Swing Line Advance without receipt of such
confirmation.

 

Unless the relevant Swing Line Lender otherwise agrees, each repayment of a
Swing Line Advance shall be in an amount which is an integral multiple of
$100,000. If a Borrower instructs a Swing Line Lender to debit any deposit
account with that Swing Line Lender in the amount of any payment with respect to
a Swing Line Advance, or that Swing Line Lender otherwise receives repayment,
after 3:00 p.m., Las Vegas local time, on a Business Day, such payment shall be
deemed received on the next Business Day.

 

Each Swing Line Lender shall promptly notify the Administrative Agent of the
Swing Line Outstandings each time there a payment or other change therein.

 

(c)                                  Swing Line Advances shall bear interest at
the rate agreed to from time to time between the Borrowers and the relevant
Swing Line Lender (or, if not otherwise specified at a fluctuating rate per
annum equal to that applicable from time to time for Base Rate Loans). Interest
shall be payable on such dates, not more frequent than monthly, as may be
specified by each Swing Line Lender and in any event on the Maturity Date. The
Swing Line Lenders shall be responsible for submitting invoices to the Borrowers
for such interest. The interest payable on Swing Line Advances shall be solely
for the account of the relevant Swing Line Lender unless and until the Lenders
fund their participations therein pursuant to Section 2.5(e) by the making of
Committed Loans hereunder.

 

(d)                                 The Swing Line Advances shall be payable on
demand made by the relevant Swing Line Lender and in any event on the Maturity
Date.

 

(e)                                  Upon the making of a Swing Line Advance,
each Lender shall be deemed to have purchased from the relevant Swing Line
Lender a participation therein in an amount equal to that Lender’s Applicable
Percentage times the amount of the Swing Line Advance. Upon demand made by any
Swing Line Lender, each Lender shall, according to its Applicable Percentage,
promptly provide to that Swing Line Lender its purchase price therefor in an
amount equal to its participation therein. The obligation of each Lender to so
provide its purchase price to the Swing Line Lenders shall be absolute and
unconditional (except only demand made by the relevant Swing Line Lender) and
shall not be affected by the occurrence of a Default or Event of Default;
provided that no Lender shall be obligated to purchase its Applicable Percentage
of:

 

(i)                                     Swing Line Advances to the extent that
Swing Line Outstandings are in excess of $150,000,000; and

 

(ii)                                  any Swing Line Advance made (absent the
consent of all of the Lenders) when the relevant Swing Line Lender has written
notice that a Default or Event of Default has occurred and such Default or Event
of Default remains continuing or, to the extent that the relevant Swing Line
Advance is in excess of the amounts permitted hereby,  that Swing Line Lender
failed to confirm that the amount of that Swing Line Advance was permitted
hereby.

 

40

--------------------------------------------------------------------------------


 

Each Lender that has provided a Swing Line Lender with the purchase price due
for its participation in any Swing Line Advance shall thereupon acquire a pro
rata participation, to the extent of such payment, in the claim of that Swing
Line Lender against Borrowers for principal and interest and shall share, in
accordance with that pro rata participation, in any principal payment made by
Borrowers with respect to such claim and in any interest payment made by
Borrowers (but only with respect to periods subsequent to the date such Lender
paid the relevant Swing Line Lender its purchase price) with respect to such
claim.

 

(f)                                    Upon any demand for payment of the Swing
Line Outstandings by any Swing Line Lender, the relevant Borrower shall request
a Loan in an amount sufficient to repay all Swing Line Outstandings (and, for
this purpose, Section 2.1(d) shall not apply). In each case, the Administrative
Agent shall automatically provide the responsive Advances made by each Lender to
the Swing Line Lenders (which the Swing Line Lenders shall then apply to the
Swing Line Outstandings). In the event that any Borrower fails to request a Loan
within the time specified by Section 2.2 on any such date, the Administrative
Agent may, but shall not be required to, without notice to or the consent of
Borrowers, cause Advances to be made by the Lenders to that Borrower in amounts
which are sufficient to reduce the Swing Line Outstandings as required above.
The conditions precedent set forth in Article 8 shall not apply to Advances to
be made by the Lenders pursuant to the three preceding sentences. The proceeds
of such Advances shall be paid by the Administrative Agent directly to the Swing
Line Lenders for application to the Swing Line Outstandings.

 

(g)                                 If any Lender fails to make available to the
Administrative Agent for the account of a Swing Line Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of Sections
2.5(e) or 2.5(f), such Swing Line Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by such Swing Line Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by such Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or funded participation in the relevant Swing Line
Advance, as the case may be. A certificate of a Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause shall be conclusive absent manifest error.

 

2.6                                 Voluntary Increase to the Aggregate
Commitments.

 

(a)                                  Provided that no Default or Event of
Default then exists, Parent and the Borrowers may, upon at least 30 days notice
to the Administrative Agent (which shall promptly provide a copy of such notice
to the Lenders), propose to increase the Aggregate Commitments to an aggregate
amount not to exceed $5,000,000,000 (the amount of any such increase of the
Aggregate Commitments being referred to as the “Increased Commitment”) by the
addition of Commitments from willing Lenders or Eligible Assignees. No Lender
shall be obligated to agree to an increase in its Commitment.

 

41

--------------------------------------------------------------------------------


 

(b)                                 In connection with any such proposal, Parent
and the Borrowers may designate either any of the existing Lenders or Persons
which qualify as Eligible Assignees (which may be, but need not be, existing
Lenders) which agree to:

 

(i)                                     in the case of any such Person that is
an existing Lender, increase its Commitment; and

 

(ii)                                  in the case of any other such Person (an
“Additional Lender”), become a party to this Agreement and assume new
Commitments.

 

(c)                                  An increase in the aggregate amount of the
Aggregate Commitments pursuant to this Section 2.6 shall become effective upon
the receipt by the Administrative Agent of an agreement in form and substance
satisfactory to the Administrative Agent signed by the Parent and the Borrowers,
by each Additional Lender and by each other Lender whose Commitment is to be
increased, setting forth the new Commitments of such Lenders and setting forth
the agreement of each Additional Lender to become a party to this Agreement and
to be bound by all the terms and provisions hereof, together with such evidence
of appropriate corporate authorization on the part of Parent and the Borrowers
and the Additional Lenders with respect to the Increased Commitment as the
Administrative Agent may reasonably request.

 

2.7                                 Voluntary Reduction of the Aggregate
Commitments. Borrowers shall have the right, at any time and from time to time,
without penalty or charge, upon at least three Business Days prior written
notice to the Administrative Agent, voluntarily to reduce or to terminate,
permanently and irrevocably, in aggregate principal amounts in an integral
multiple of $1,000,000 but not less than $10,000,000, all or a portion of the
then undisbursed portion of the Aggregate Commitments, provided that any such
reduction or termination shall be accompanied by payment of all accrued and
unpaid commitment fees with respect to the portion of the Aggregate Commitments
being reduced or terminated. The Administrative Agent shall promptly notify the
Lenders of any reduction of the Aggregate Commitments under this Section 2.7.

 

2.8                                 Optional Termination of Aggregate
Commitments. Following the occurrence of a Change in Control, the Requisite
Lenders may in their sole and absolute discretion elect to terminate the
Aggregate Commitments, during the sixty day period immediately subsequent to the
later of (a) such occurrence and (b) the earlier of:

 

(i)                                     receipt of Borrowers’ written notice to
the Administrative Agent of such occurrence; and

 

(ii)                                  if no such notice has been received by the
Administrative Agent, the date upon which the Administrative Agent and the
Lenders have actual knowledge of such Change in Control.

 

If Requisite Lenders elect to terminate the Aggregate Commitments pursuant to
the previous sentence, the Aggregate Commitments shall be terminated effective
on the date which is sixty days subsequent to the date of written notice from
the Administrative Agent to Borrowers thereof, and:

 

(i)                                     to the extent that there are then any
Obligations outstanding, the same shall be immediately due and payable, and

 

42

--------------------------------------------------------------------------------


 

(ii)                                  to the extent that any Letters of Credit
are then outstanding, Borrowers shall provide Cash collateral for the same.

 

2.9                                 Additional Borrowers. From time to time
following the Effective Date and when no Default or Event of Default exists,
Parent and Company (and each other Borrower then a party to this Agreement)
may jointly designate one or more additional Wholly-Owned Subsidiaries, which
are organized under the Laws of a State of the United States of America and
which are not Unrestricted Subsidiaries, as additional co-borrowers under the
Aggregate Commitments in accordance with the provisions of this Section 2.9.
Prior to the effectiveness of any such designation each such additional Borrower
shall have duly authorized, executed and delivered to the Administrative Agent
each of the following:

 

(a)                                  an Election to Become a Borrower, setting
forth the proposed Aggregate Sublimit for that Borrower, together with such
other documents, certificates, resolutions, opinions and other assurances as the
Administrative Agent may reasonably require in connection therewith; and

 

(b)                                 Committed Advance Notes and Swing Line
Documents.

 

Promptly following the submission of the foregoing documents, the Administrative
Agent shall inform the Lenders of the proposed designation and the proposed
Aggregate Sublimit for that Borrower. Unless the Requisite Lenders have objected
in writing to the proposed designee or Aggregate Sublimit within ten Business
Days following such notice from the Administrative Agent (which objection may be
in the sole discretion of each Lender), the Administrative Agent shall notify
the Borrowers that the appointment is accepted, whereupon the proposed new
Borrower shall be a Borrower for all purposes of this Agreement, with the
Aggregate Sublimit set forth in its Election to Become a Borrower.

 

2.10                           Unrestricted Subsidiaries. From time to time
following the Effective Date and when no Default or Event of Default exists,
Parent and Company (and each other Borrower then a party to this Agreement)
may jointly designate one or more Subsidiaries of the Parent as Unrestricted
Subsidiaries upon written notice to the Administrative Agent, provided that:

 

(a)                                  neither the Company, the other Borrowers,
nor any Person which is then obligated with respect to the Obligations or any of
them shall be designated as an Unrestricted Subsidiary;

 

(b)                                 except for Distributed EBITDA Loans with an
aggregate balance (including accrued interest) in an aggregate amount not in
excess of $250,000,000 at any time, no Subsidiary which is an Unrestricted
Subsidiary shall own Indebtedness or any equity securities issued by Parent or
any of the Restricted Subsidiaries;

 

(c)                                  no Unrestricted Subsidiary shall be
obligated with respect to any Indebtedness of Parent or the Borrowers, or
subject to any material covenants associated with any such Indebtedness; and

 

(d)                                 No Person which is an Unrestricted
Subsidiary may own any interest in any Property which, at the relevant time, is
a Material Operating Property.

 

43

--------------------------------------------------------------------------------

 


 

2.11         Payment Presumptions by Administrative Agent.

 

(a)           Funding by Lenders. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Committed Loan
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Committed Loan, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.1 and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Committed Loan available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at:

 

(i)            in the case of a payment to be made by such Lender, the greater
of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing; and

 

(ii)           in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans.

 

If the Borrowers and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrowers the amount of such interest paid by the
Borrowers for such period. If such Lender pays its share of the applicable
Committed Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Loan. Any
payment by the Borrowers shall be without prejudice to any claim the Borrowers
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(b)           Payments by Borrower. Unless the Administrative Agent shall have
received notice from the Borrowers prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Lender
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Lender, as the case may be, the amount due. In such
event, if the Borrowers have not in fact made such payment, then each of the
Lenders or the Issuing Lender, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

(c)           A notice of the Administrative Agent to any Lender or any Borrower
with respect to any amount owing under this Section 2.11 shall be conclusive,
absent manifest error.

 

2.12         Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the

 

44

--------------------------------------------------------------------------------


 

Committed Loans made by it, or the participations in L/C Obligations or in Swing
Line Advances held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall:

 

(a)           notify the Administrative Agent of such fact; and

 

(b)           purchase (for Cash at face value) participations in the Committed
Loans and subparticipations in L/C Obligations and Swing Line Advances of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them;

 

provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section 2.12 shall not be construed to
apply to:

 

(A)          any payment made by the Borrowers pursuant to and in accordance
with the express terms of this Agreement; or

 

(B)           any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed Loans or
subparticipations in L/C Obligations or Swing Line Advances to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section 2.12 shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

45

--------------------------------------------------------------------------------


 

ARTICLE 3

PAYMENTS AND FEES

 

3.1           Principal and Interest.

 

(a)           Interest shall be payable on the outstanding daily unpaid
principal amount of each Advance from the date thereof until payment in full is
made and shall accrue and be payable at the rates set forth or provided for
herein before and after default, before and after maturity, before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law, with interest on overdue interest to bear interest at the
Default Rate to the fullest extent permitted by applicable Laws.

 

(b)           Interest accrued on each Base Rate Loan on each Quarterly Payment
Date, and on the date of any prepayment of the Committed Advance Notes pursuant
to Section 3.1(f), shall be due and payable on that day. Except as otherwise
provided in Section 3.9, the unpaid principal amount of any Base Rate Loan shall
bear interest at a fluctuating rate per annum equal to the Base Rate plus the
Base Rate Margin. Each change in the interest rate under this Section 3.1(b) due
to a change in the Base Rate shall take effect simultaneously with the
corresponding change in the Base Rate.

 

(c)           Interest accrued on each Eurodollar Rate Loan having a Interest
Period of three months or less shall be due and payable on the last day of the
related Interest Period. Interest accrued on each other Eurodollar Rate Loan
shall be due and payable on the date which is three months after the date such
Eurodollar Rate Loan was made (and, in the event that all of the Lenders have
approved a Interest Period of longer than 6 months, every three months
thereafter through the last day of the Interest Period) and on the last day of
the related Interest Period. Except as otherwise provided in Sections 3.1(d) and
3.9, the unpaid principal amount of any Eurodollar Rate Loan shall bear interest
at a rate per annum equal to the Eurodollar Rate for that Eurodollar Rate Loan
plus the Eurodollar Margin.

 

(d)           During the existence of a Default or Event of Default, the
Requisite Lenders may determine that any or all then outstanding Eurodollar Rate
Loans shall be converted to Base Rate Loans. Such conversion shall be effective
upon notice to Borrowers from the Requisite Lenders (or from the Administrative
Agent on behalf of the Requisite Lenders) and shall continue so long as such
Default or Event of Default continues to exist.

 

(e)           If not sooner paid, the principal Indebtedness evidenced by the
Committed Advance Notes shall be payable as follows:

 

(i)            the principal amount of each Eurodollar Rate Loan shall be
payable on the last day of the Interest Period for such Loan;

 

(ii)           the amount, if any, by which the Total Outstandings at any time
exceed the Aggregate Commitments shall be payable immediately, and shall be
applied to the ratable payment of the Committed Advance Notes; and

 

(iii)          the principal Indebtedness evidenced by the Committed Advance
Notes shall in any event be payable on the Maturity Date.

 

46

--------------------------------------------------------------------------------


 

(f)            The Committed Advance Notes may, at any time and from time to
time, voluntarily be paid or prepaid in whole or in part without premium or
penalty, except that with respect to any voluntary prepayment under this
Section 3.1(f):

 

(i)            any partial prepayment shall be in an integral multiple of
$1,000,000 but not less than $5,000,000;

 

(ii)           the Administrative Agent shall have received written notice of
any prepayment, by 10:00 a.m. Las Vegas local time, one Business Day, in the
case of a Base Rate Loan, and three Business Days, in the case of a Eurodollar
Rate Loan, before the date of prepayment, which notice shall identify the date
and amount of the prepayment and the Loan(s) being prepaid;

 

(iii)          each prepayment of principal shall be accompanied by payment of
interest accrued to the date of payment on the amount of principal paid; and

 

(iv)          any payment or prepayment of all or any part of any Eurodollar
Rate Loan on a day other than the last day of the applicable Interest Period
shall be subject to Section 3.8(d).

 

(g)           If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrowers shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrowers shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 3.1(g) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Aggregate Commitments then in effect.

 

3.2           Arrangement Fee. On the Effective Date, Parent and the Company
shall pay to each Lead Arranger an arrangement fee in the amount heretofore
agreed upon by letter agreements among Parent, the Company and each such Lead
Arranger. Such arrangement fees are for the services of the Lead Arrangers in
arranging the credit facilities under this Agreement and are fully earned when
paid. These arrangement fees are earned as of the date hereof and are
nonrefundable.

 

3.3           Upfront Fees; Extension Fees.

 

(a)           On the Effective Date, the Company will pay to the Administrative
Agent, for the respective account of each Lender which is a party to the
Existing Credit Agreement on the Effective Date, or its assigns, an extension
fee of 0.05% times the amount of its Commitment under the Existing Credit
Agreement which is continued under this Agreement.

 

(b)           On the Effective Date, the Company shall pay to the Administrative
Agent, for the respective accounts of each Lender, an upfront fee of 0.125%
times the amount by which its Commitment under this Agreement as of the
Effective Date exceeds any Commitment of that Lender under the Existing Credit
Agreement.

 

(c)           The fees described in this Section are fully earned when paid and
are non-refundable.

 

3.4           Facility Fees. On the last day of each Pricing Period and on the
Maturity Date, Borrowers shall pay to the Administrative Agent, for the
respective accounts of the Lenders, pro rata according to their Applicable
Percentage, a facility fee equal to:

 

47

--------------------------------------------------------------------------------


 

(a)           the Facility Fee Rate per annum for that Pricing Period; times

 

(b)           the actual daily amount by of the Aggregate Commitments (whether
drawn or undrawn) during that Pricing Period.

 

3.5           Letter of Credit Fees.

 

(a)           Concurrently with the issuance of each Letter of Credit, Borrowers
shall pay a letter of credit issuance fee to the relevant Issuing Lender, for
the sole account of that Issuing Lender, in an amount set forth in an agreement
between the Parent, the Borrowers, and the relevant Issuing Lender. Each such
letter of credit issuance fee is nonrefundable.

 

(b)           On each Quarterly Payment Date and on the Maturity Date, Borrowers
shall also pay to the Administrative Agent in arrears, for the ratable account
of the Lenders in accordance with their Applicable Percentage, letter of credit
fees in an amount equal to the Letter of Credit Fee per annum times the actual
daily amount of L/C Obligations of all Letters of Credit for the period from the
Effective Date or the most recent Quarterly Payment Date. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.7.

 

3.6           Agency Fees. Borrowers shall pay to the Administrative Agent an
agency fee in such amounts and at such times as heretofore agreed upon by letter
agreement among Parent, the Borrowers and the Administrative Agent. The agency
fee is for the services to be performed by the Administrative Agent in acting as
Administrative Agent and is fully earned on the date paid. The agency fee paid
to the Administrative Agent is solely for its own account and is nonrefundable.

 

3.7           Increased Commitment Costs. If any Lender shall determine that the
introduction after the Effective Date of any applicable law, rule, regulation or
guideline regarding capital adequacy, or any change therein or any change in the
interpretation or administration thereof by any central bank or other
Governmental Agency charged with the interpretation or administration thereof,
or compliance by such Lender (or its Eurodollar Lending Office) or any
corporation controlling the Lender, with any request, guidelines or directive
regarding capital adequacy (whether or not having the force of law) of any such
central bank or other authority, affects or would affect the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender and (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy and such Lender’s
desired return on capital) determines that the amount of such capital is
increased, or the rate of return on capital is reduced, as a consequence of its
obligations under this Agreement, then such Lender shall promptly give notice to
the Borrowers and the Administrative Agent of such determination. Thereafter,
the Borrowers shall pay to such Lender, within five Business Days following
written demand therefor (setting forth the additional amounts owed to such
Lender and the basis of the calculation thereof in reasonable detail),
additional amounts sufficient to compensate such Lender in light of such
circumstances, to the extent reasonably allocable to such obligations under this
Agreement. Each Lender shall afford treatment to Borrowers under this
Section 3.7 which is substantially similar to that which such Lender affords to
its other similarly situated customers.

 

3.8           Eurodollar Costs and Related Matters.

 

(a)           If, after the date hereof, the existence or occurrence of any
Special Eurodollar Circumstance shall:

 

48

--------------------------------------------------------------------------------


 

(i)            subject any Lender or its Eurodollar Lending Office to any tax,
duty or other charge or cost with respect to any Eurodollar Rate Advance, any of
its Committed Advance Notes evidencing Eurodollar Rate Loans or its obligation
to make Eurodollar Rate Advances, or shall change the basis of taxation of
payments to any Lender of the principal of or interest on any Eurodollar Rate
Advance or any other amounts due under this Agreement in respect of any
Eurodollar Rate Advance, any of its Committed Advance Notes evidencing
Eurodollar Rate Loans or its obligation to make Eurodollar Rate Advances,
excluding, with respect to each Creditor, and any Affiliate or Eurodollar
Lending Office thereof, (A) taxes imposed on or measured in whole or in part by
its net income or capital and franchise taxes imposed on it, (B) any withholding
taxes or other taxes based on net income (other than withholding taxes and taxes
based on net income resulting from or attributable to any change in any law,
rule or regulation or any change in the interpretation or administration of any
law, rule or regulation by any Governmental Agency) or (C) any withholding taxes
or other taxes based on net income for any period with respect to which it has
failed to provide Borrowers with the appropriate form or forms required by
Section 11.22, to the extent such forms are then required by applicable Laws;

 

(ii)           impose, modify or deem applicable any reserve not applicable or
deemed applicable on the date hereof (including, without limitation, any reserve
imposed by the Board of Governors of the Federal Reserve System, but excluding
the Eurodollar Reserve Percentage taken into account in calculating the
Eurodollar Rate), special deposit, capital or similar requirements against
assets of, deposits with or for the account of, or credit extended by, any
Lender or its Eurodollar Lending Office; or

 

(iii)          impose on any Lender or its Eurodollar Lending Office or the
Designated Eurodollar Market any other condition materially affecting any
Eurodollar Rate Advance, any of its Committed Advance Notes evidencing
Eurodollar Rate Loans, its obligation to make Eurodollar Rate Advances or this
Agreement, or shall otherwise materially affect any of the same;

 

and the result of any of the foregoing, as determined by such Lender, increases
the cost to such Lender or its Eurodollar Lending Office of making or
maintaining any Eurodollar Rate Advance or in respect of any Eurodollar Rate
Advance, any of its Committed Advance Notes evidencing Eurodollar Rate Loans or
its obligation to make Eurodollar Rate Advances or reduces the amount of any sum
received or receivable by such Lender or its Eurodollar Lending Office with
respect to any Eurodollar Rate Advance, any of its Committed Advance Notes
evidencing Eurodollar Rate Loans or its obligation to make Eurodollar Rate
Advances (assuming such Lender’s Eurodollar Lending Office had funded 100% of
its Eurodollar Rate Advance in the Designated Eurodollar Market), then, provided
that such Lender makes demand upon Borrowers (with a copy to the Administrative
Agent) within 90 days following the date upon which it becomes aware of any such
event or circumstance, Borrowers shall within five Business Days pay to such
Lender such additional amount or amounts as will compensate such Lender for such
increased cost or reduction (determined as though such Lender’s Eurodollar
Lending Office had funded 100% of its Eurodollar Rate Advance in the Designated
Eurodollar Market). Each of the Borrowers hereby jointly and severally (but as
between Borrowers, ratably) indemnifies each Lender against, and agrees to hold
each Lender harmless from and reimburse such Lender within five Business Days
after demand for (without duplication) all costs, expenses, claims, penalties,
liabilities, losses, legal fees and damages incurred or sustained by each Lender
in connection with this Agreement, or any of the rights, obligations or
transactions provided for or contemplated herein, as a result of the existence
or occurrence of any

 

49

--------------------------------------------------------------------------------


 

Special Eurodollar Circumstance. A statement of any Lender claiming compensation
under this clause and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive in the absence of manifest error. Each
Lender agrees to endeavor promptly to notify Borrowers of any event of which it
has actual knowledge, occurring after the Effective Date, which will entitle
such Lender to compensation pursuant to this Section 3.8 and agrees to designate
a different Eurodollar Lending Office if such designation will avoid the need
for or reduce the amount of such compensation and will not, in the judgment of
such Lender, otherwise be materially disadvantageous to such Lender. If any
Lender claims compensation under this Section 3.8, Borrowers may at any time,
upon at least four Eurodollar Business Days’ prior notice to the Administrative
Agent and such Lender and upon payment in full of the amounts provided for in
this Section 3.8 through the date of such payment plus any prepayment fee
required by Section 3.8(d), pay in full the affected Eurodollar Rate Advances of
such Lender or request that such Eurodollar Rate Advances be converted to Base
Rate Advances. To the extent that any Lender which receives any payment from
Borrowers under this Section 3.8 later receives any funds which are identifiable
as a reimbursement or rebate of such amount from any other Person, such Lender
shall promptly refund such amount to Borrowers.

 

(b)           If the existence or occurrence of any Special Eurodollar
Circumstance shall, in the opinion of any Lender, make it unlawful, impossible
or impracticable for such Lender or its Eurodollar Lending Office to make,
maintain or fund its portion of any Eurodollar Rate Loan, or materially restrict
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the Designated Eurodollar Market, or to determine or charge interest
rates based upon the Eurodollar Rate, and such Lender shall so notify the
Administrative Agent, then such Lender’s obligation to make Eurodollar Rate
Advances shall be suspended for the duration of such illegality, impossibility
or impracticability and the Administrative Agent forthwith shall give notice
thereof to the other Lenders and Borrowers. Upon receipt of such notice, the
outstanding principal amount of such Lender’s Eurodollar Rate Advances, together
with accrued interest thereon, automatically shall be converted to Base Rate
Advances on either (i) the last day of the Interest Period(s) applicable to such
Eurodollar Rate Advances if such Lender may lawfully continue to maintain and
fund such Eurodollar Rate Advances to such day(s) or (ii) immediately if such
Lender may not lawfully continue to fund and maintain such Eurodollar Rate
Advances to such day(s), provided that in such event the conversion shall not be
subject to payment of a prepayment fee under Section 3.8(d). Each Lender agrees
to endeavor promptly to notify Borrowers of any event of which it has actual
knowledge, occurring after the Effective Date, which will cause that Lender to
notify the Administrative Agent under this Section 3.8(b), and agrees to
designate a different Eurodollar Lending Office if such designation will avoid
the need for such notice and will not, in the judgment of such Lender, otherwise
be disadvantageous to such Lender. In the event that any Lender is unable, for
the reasons set forth above, to make, maintain or fund its portion of any
Eurodollar Rate Loan, such Lender shall fund such amount as a Base Rate Advance
for the same period of time, and such amount shall be treated in all respects as
a Base Rate Advance. Any Lender whose obligation to make Eurodollar Rate
Advances has been suspended under this Section 3.8(b) shall promptly notify the
Administrative Agent and Borrowers of the cessation of the Special Eurodollar
Circumstance which gave rise to such suspension.

 

(c)           If, with respect to any proposed Eurodollar Rate Loan:

 

(i)            the Administrative Agent reasonably determines that, by reason of
circumstances affecting the Designated Eurodollar Market generally that are
beyond the reasonable control of the Lenders, deposits in Dollars (in the
applicable amounts)

 

50

--------------------------------------------------------------------------------


 

are not being offered to any Lender in the Designated Eurodollar Market for the
applicable Interest Period; or

 

(ii)           the Requisite Lenders advise the Administrative Agent that the
Eurodollar Rate as determined by the Administrative Agent:

 

(A)          does not represent the effective pricing to such Lenders for
deposits in Dollars in the Designated Eurodollar Market in the relevant amount
for the applicable Interest Period; or

 

(B)           will not adequately and fairly reflect the cost to such Lenders of
making the applicable Eurodollar Rate Advances;

 

then the Administrative Agent forthwith shall give notice thereof to Borrowers
and the Lenders, whereupon until the Administrative Agent notifies Borrowers
that the circumstances giving rise to such suspension no longer exist, the
obligation of the Lenders to make any future Eurodollar Rate Advances shall be
suspended. If at the time of such notice there is then pending a Request for
Loan that specifies a Eurodollar Rate Loan, such Request for Loan shall be
deemed to specify a Base Rate Loan.

 

(d)           Upon payment or prepayment of any Eurodollar Rate Advance, (other
than as the result of a conversion required under Section 3.1(d) or 3.8(b)), on
a day other than the last day in the applicable Interest Period (whether
voluntarily, involuntarily, by reason of acceleration, or otherwise), or upon
the failure of any Borrower (for a reason other than the failure of a Lender to
make an Advance) to borrow on the date or in the amount specified for a
Eurodollar Rate Loan in any Request for Loan, Borrowers shall pay to the
appropriate Lender within five Business Days after demand a prepayment fee or
failure to borrow fee, as the case may be, (determined as though 100% of the
Eurodollar Rate Advance had been funded in the Designated Eurodollar Market)
equal to the sum of:

 

(i)            principal amount of the Eurodollar Rate Advance prepaid or not
borrowed, as the case may be, times the quotient of:

 

(A)          the number of days between the date of prepayment or failure to
borrow, as applicable, and the last day in the applicable Interest Period;
divided by

 

(B)           360, times the applicable Interest Differential (provided that the
product of the foregoing formula must be a positive number); plus

 

(ii)           all out-of-pocket expenses incurred by the Lender reasonably
attributable to such payment, prepayment or failure to borrow.

 

Each Lender’s determination of the amount of any prepayment fee payable under
this Section 3.8(d) shall be conclusive in the absence of manifest error.

 

3.9           Default Rate. If any installment of principal or interest or any
fee or cost or other amount payable under any Loan Document to any Creditor is
not paid when due, then such overdue Obligations shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the sum of the
Base Rate plus the Base Rate Margin plus 2%, to the fullest extent permitted by
applicable Laws. In

 

51

--------------------------------------------------------------------------------


 

addition, if any Event of Default has occurred and remains continuing, then at
the option of the Requisite Lenders, all of the Obligations shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
sum of the Base Rate plus the Base Rate Margin plus 2%, to the fullest extent
permitted by applicable Laws. Accrued and unpaid interest on past due amounts
(including, without limitation, interest on past due interest) shall be
compounded monthly, on the last day of each calendar month, to the fullest
extent permitted by applicable Laws.

 

3.10         Computation of Interest and Fees. Computation of interest on Base
Rate Loans calculated with reference to the prime rate shall be calculated on
the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed; computation of interest on Base Rate Loans calculated by
reference to the Federal Funds Rate, and on Eurodollar Rate Loans and all fees
under this Agreement shall be calculated on the basis of a year of 360 days and
the actual number of days elapsed. Each Borrower acknowledges that such latter
calculation method will result in a higher yield to the Lenders than a method
based on a year of 365 or 366 days. Interest shall accrue on each Loan for the
day on which the Loan is made; interest shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid. Any Loan
that is repaid on the same day on which it is made shall bear interest for one
day.

 

3.11         Non-Business Days. Subject to clause (b) of the definition of
“Interest Period,” if any payment to be made by Borrowers or any other Party
under any Loan Document shall come due on a day other than a Business Day,
payment shall instead be considered due on the next succeeding Business Day and
the extension of time shall be reflected in computing interest and fees.

 

3.12         Manner and Treatment of Payments.

 

(a)           Each payment hereunder (except payments with respect to Swing Line
Obligations and payments pursuant to Sections 3.7, 3.8, and 11.3) or on the
Committed Advance Notes or under any other Loan Document shall be made without
setoff, counterclaim, recoupment or other deduction of any kind to the
Administrative Agent, at the Administrative Agent’s Office, for the account of
each of the Lenders or the Administrative Agent, as the case may be, in
immediately available funds not later than 11:00 a.m., Las Vegas local time, on
the day of payment (which must be a Business Day), other than payments with
respect to Swing Line Advances, which must be received by 3:00 p.m., Las Vegas
local time, on the day of payment (which must be a Business Day). All payments
received after these deadlines shall be deemed received on the next succeeding
Business Day. The amount of all payments received by the Administrative Agent
for the account of each Lender shall be immediately paid by the Administrative
Agent to the applicable Lender in immediately available funds and, if such
payment was received by the Administrative Agent by 11:00 a.m., Las Vegas local
time, on a Business Day and not so made available to the account of a Lender on
that Business Day, the Administrative Agent shall reimburse that Lender for the
cost to such Lender of funding the amount of such payment at the Federal Funds
Rate. All payments shall be made in lawful money of the United States of
America.

 

(b)           Each payment or prepayment on account of any Committed Loan shall
be applied pro rata according to the outstanding Committed Advances made by each
Lender comprising such Committed Loan.

 

(c)           Each Lender shall use its best efforts to keep a record of
Advances made by it and payments received by it with respect to each of its
Committed Advance Notes and such record shall, as against Borrowers, be
presumptive evidence absent manifest error of the

 

52

--------------------------------------------------------------------------------


 

amounts owing. Notwithstanding the foregoing sentence, no Lender shall be liable
to any Party for any failure to keep such a record.

 

(d)           Each payment of any amount payable by Borrowers or any other Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without reduction by reason of, any taxes, assessments or other charges
imposed by any Governmental Agency, central bank or comparable authority,
excluding, in the case of each Creditor, and any Affiliate or Eurodollar Lending
Office thereof, (i) taxes imposed on or measured in whole or in part by its net
income or capital and franchise taxes imposed on it, (ii) any withholding taxes
or other taxes based on net income (other than withholding taxes and taxes based
on net income resulting from or attributable to any change in any law, rule or
regulation or any change in the interpretation or administration of any law,
rule or regulation by any Governmental Agency) or (iii) any withholding taxes or
other taxes based on net income for any period with respect to which it has
failed to provide Borrowers with the appropriate form or forms required by
Section 11.22, to the extent such forms are then required by applicable Laws,
(all such non-excluded taxes, assessments or other charges being hereinafter
referred to as “Taxes”). To the extent that Parent or any Borrower is obligated
by applicable Laws to make any deduction or withholding on account of Taxes from
any amount payable to any Lender under this Agreement, Parent or that Borrower
shall (i) make such deduction or withholding and pay the same to the relevant
Governmental Agency and (ii) pay such additional amount to that Lender as is
necessary to result in that Lender’s receiving a net after-Tax amount equal to
the amount to which that Lender would have been entitled under this Agreement
absent such deduction or withholding. If and when receipt of such payment
results in an excess payment or credit to that Lender on account of such Taxes,
that Lender shall promptly refund such excess to Parent or the appropriate
Borrower.

 

3.13         Funding Sources. Nothing in this Agreement shall be deemed to
obligate any Lender to obtain the funds for any Loan or Advance in any
particular place or manner or to constitute a representation by any Lender that
it has obtained or will obtain the funds for any Loan or Advance in any
particular place or manner.

 

3.14         Failure to Charge Not Subsequent Waiver. Any decision by the
Creditors not to require payment of any interest (including interest arising
under Section 3.9), fee, cost or other amount payable under any Loan Document,
or to calculate any amount payable by a particular method, on any occasion shall
in no way limit or be deemed a waiver of the Creditor’s right to require full
payment of any interest (including interest arising under Section 3.9), fee,
cost or other amount payable under any Loan Document on any other or subsequent
occasion.

 

3.15         Fee Determination Detail. Each Creditor shall provide reasonable
detail to Parent and the Borrowers regarding the manner in which the amount of
any payment to that Creditor under Article 3 has been determined, concurrently
with demand for such payment.

 

3.16         Survivability. All of the Parent’s and the Borrowers’ obligations
under Sections 3.7 and 3.8 shall survive for ninety days following the date on
which the Commitments are terminated and all Loans hereunder are fully paid.

 

53

--------------------------------------------------------------------------------


 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

Parent and each Borrower represents and warrants to the Creditors, as of the
Effective Date, and as of the date of the making of each Advance and the
Issuance of each Letter of Credit that:

 

4.1           Existence and Qualification; Power; Compliance With Laws. Parent
and each of the Borrowers are duly formed, validly existing and in good standing
under the Laws of its jurisdiction of formation. Parent and each of the
Borrowers are duly qualified or registered to transact business and is in good
standing in each other jurisdiction in which the conduct of its business or the
ownership or leasing of its Properties makes such qualification or registration
necessary, except where the failure so to qualify or register and to be in good
standing would not constitute a Material Adverse Effect. Parent and each of the
Borrowers have all requisite corporate or partnership power (as applicable) and
authority to conduct their respective business, to own and lease their
respective Properties and to execute and deliver each Loan Document to which it
is a Party and to perform its Obligations. All outstanding shares of capital
stock of Parent and each of the Borrowers are duly authorized, validly issued,
fully paid, and non-assessable and no holder thereof has any enforceable right
of rescission under any applicable state or federal securities Laws. Parent and
each of the Borrowers are in compliance with all Laws and other legal
requirements applicable to their respective business, have obtained all
authorizations, consents, approvals, orders, licenses and permits from, and have
accomplished all filings, registrations and qualifications with, or obtained
exemptions from any of the foregoing from, any Governmental Agency that are
necessary for the transaction of their business, except where the failure so to
comply, file, register, qualify or obtain exemptions does not constitute a
Material Adverse Effect.

 

4.2           Authority; Compliance With Other Agreements and Instruments and
Government Regulations. The execution, delivery and performance by Parent and
each Borrower of the Loan Documents to which it is a Party have been duly
authorized by all necessary corporate or partnership action, as applicable, and
do not and will not:

 

(a)           Require any consent or approval not heretofore obtained of any
partner, director, stockholder, security holder or creditor of such Party;

 

(b)           Violate or conflict with any provision of such Party’s charter,
articles of incorporation or bylaws, as applicable;

 

(c)           Result in or require the creation or imposition of any Lien or
Right of Others upon or with respect to any Property now owned or leased or
hereafter acquired by such Party;

 

(d)           Violate any Requirement of Law applicable to such Party, subject
to obtaining the authorizations from, or filings with, the Governmental
Authorities described in Schedule 4.3;

 

(e)           Result in a breach by such Party of or constitute a default by
such Party under, or cause or permit the acceleration of any obligation owed
under, any indenture or loan or credit agreement or any other Contractual
Obligation to which such Party is a party or by which such Party or any of its
Property is bound or affected;

 

and neither Parent, Borrowers nor any of the Significant Subsidiaries is in
violation of, or default under, any Requirement of Law or Contractual
Obligation, or any indenture, loan or credit agreement described in
Section 4.2(e), in any respect that constitutes a Material Adverse Effect.

 

54

--------------------------------------------------------------------------------


 

4.3           No Governmental Approvals Required. Except as set forth in
Schedule 4.3 or previously obtained or made, no authorization, consent,
approval, order, license or permit from, or filing, registration or
qualification with, any Governmental Agency is or will be required to authorize
or permit under applicable Laws the execution, delivery and performance by
Parent or the Borrowers of the Loan Documents to which any of them is a Party.
All authorizations from, or filings with, any Governmental Agency described in
Schedule 4.3 will be accomplished as of the Effective Date or such other date as
is specified in Schedule 4.3.

 

4.4           Significant Subsidiaries.

 

(a)           Each Significant Subsidiary is validly existing and in good
standing under the Laws of its jurisdiction of organization, is duly qualified
to do business as a foreign organization and is in good standing as such in each
jurisdiction in which the conduct of its business or the ownership or leasing of
its properties makes such qualification necessary (except where the failure to
be so duly qualified and in good standing does not constitute a Material Adverse
Effect), and has all requisite power and authority to conduct its business and
to own and lease its Properties.

 

(b)           Each Significant Subsidiary is in compliance with all Laws and
other requirements applicable to its business and has obtained all
authorizations, consents, approvals, orders, licenses, and permits from, and
each Significant Subsidiary has accomplished all filings, registrations, and
qualifications with, or obtained exemptions from any of the foregoing from, any
Governmental Agency that are necessary for the transaction of its business,
except where the failure to be in such compliance, obtain such authorizations,
consents, approvals, orders, licenses, and permits, accomplish such filings,
registrations, and qualifications, or obtain such exemptions, does not
constitute a Material Adverse Effect.

 

4.5           Financial Statements. Parent and Borrowers have furnished to the
Lenders the audited consolidated financial statements of Parent and its
Subsidiaries for the Fiscal Year ended December 31, 2005. The financial
statements described above fairly present in all material respects the financial
condition, results of operations and changes in financial position of Parent and
its Subsidiaries as of such dates and for such periods, in conformity with
Generally Accepted Accounting Principles, consistently applied.

 

4.6           No Other Liabilities; No Material Adverse Effect. As of the
Effective Date, Parent and the Restricted Subsidiaries do not have any material
liability or material contingent liability not reflected or disclosed in the
financial statements described in Section 4.5, other than liabilities and
contingent liabilities arising in the ordinary course of business since the date
of such financial statements. As of the Effective Date, no circumstance or event
has occurred that constitutes a Material Adverse Effect since December 31, 2005.
As of each date following the Effective Date, no circumstance or event has
occurred that constitutes a Material Adverse Effect since the Effective Date.

 

4.7           Title to Property. As of the Effective Date, Parent and the
Restricted Subsidiaries have valid title to the Property reflected in the
financial statements described in Section 4.5, other than immaterial items of
Property and Property subsequently sold or disposed of in the ordinary course of
business, free and clear of all Liens and Rights of Others, other than Liens or
Rights of Others described in Schedule 4.7, as permitted by Section 6.4, and any
other matters which do not have a Material Adverse Effect.

 

4.8           Litigation. There are no actions, suits, proceedings or
investigations pending as to which Parent or any of the Restricted Subsidiaries
have been served or have received notice or, to the knowledge

 

55

--------------------------------------------------------------------------------


 

of Parent and the Borrowers, threatened against or affecting Parent or any of
the Restricted Subsidiaries or any Property of any of them before any
Governmental Agency in which there is any reasonable possibility of an adverse
decision which could materially adversely affect the business, consolidated
financial position or results of operations of Parent and the Restricted
Subsidiaries, taken as a whole, or which in any manner draws into question the
validity or enforceability of the Loan Documents.

 

4.9           Binding Obligations. Each of the Loan Documents will, when
executed and delivered by Parent and the Borrowers party thereto, constitute the
legal, valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms, except as enforcement may be limited by
Debtor Relief Laws or equitable principles relating to the granting of specific
performance and other equitable remedies as a matter of judicial discretion.

 

4.10         No Default. No event has occurred and is continuing that is a
Default or Event of Default.

 

4.11         ERISA.

 

(a)           With respect to each Pension Plan:

 

(i)            such Pension Plan complies in all material respects with ERISA
and any other applicable Laws to the extent that noncompliance could reasonably
be expected to have a Material Adverse Effect;

 

(ii)           such Pension Plan has not incurred any “accumulated funding
deficiency” (as defined in Section 302 of ERISA) that could reasonably be
expected to have a Material Adverse Effect;

 

(iii)          no “reportable event” (as defined in Section 4043 of ERISA) has
occurred that could reasonably be expected to have a Material Adverse Effect;
and

 

(iv)          neither Parent nor any of its Subsidiaries has engaged in any
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code)
that could reasonably be expected to have a Material Adverse Effect.

 

(b)           Neither Parent nor any of its Subsidiaries has incurred or expects
to incur any withdrawal liability to any Multiemployer Plan that could
reasonably be expected to have a Material Adverse Effect.

 

4.12         Regulations T, U and X; Investment Company Act. No part of the
proceeds of any Loan hereunder will be used to purchase or carry, or to extend
credit to others for the purpose of purchasing or carrying, any Margin Stock in
any manner which is a violation of Regulations T, U or X. Neither Parent nor any
of the Restricted Subsidiaries is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

4.13         Disclosure. No written statement made by a Senior Officer of Parent
or any Borrower to any Creditor in connection with this Agreement, including
without limitation the statements made in the Confidential Offering Memorandum,
or in connection with any Loan, Advance or Letter of Credit as of the date
thereof contained any untrue statement of a material fact or omitted a material
fact necessary to make the statement made not misleading in light of all the
circumstances existing at the date the statement was made.

 

56

--------------------------------------------------------------------------------


 

4.14         Tax Liability. Parent and the Restricted Subsidiaries have filed
all tax returns which are required to be filed, and have paid, or made provision
for the payment of, all taxes with respect to the periods, Property or
transactions covered by said returns, or pursuant to any assessment received by
Parent or any of the Restricted Subsidiaries, except:

 

(a)           such taxes, if any, as are being contested in good faith by
appropriate proceedings and as to which adequate reserves have been established
and maintained and

 

(b)           immaterial taxes and tax returns so long as no material item or
portion of Property of Parent or any of the Restricted Subsidiaries is in
jeopardy of being seized, levied upon or forfeited.

 

4.15         Projections. As of the Effective Date, to the best knowledge of
Parent and the Borrowers, the assumptions set forth in the Projections are
reasonable and consistent with each other and with all facts known to Parent and
the Borrowers, and the Projections are:

 

(a)           reasonably based on such assumptions; and

 

(b)           although a range of possible different assumptions and estimates
might also be reasonable, neither Parent nor the Borrowers are aware of any
facts which would lead them to believe that the assumptions and estimates on
which the Projections were based are not reasonable; provided that no
representation or warranty can be given that the projected results will be
realized or with respect to the ability of Parent and its Subsidiaries to
achieve the projected results and, while the Projections are necessarily
presented with numerical specificity, the actual results achieved during the
periods presented may differ from the projected results, and such differences
may be material.

 

4.16         Hazardous Materials. Parent and the Borrowers have reasonably
concluded that Hazardous Materials Laws are unlikely to have a material adverse
effect on the business, financial position, results of operations or prospects
of the Parent and the Restricted Subsidiaries, considered as a whole.

 

4.17         Gaming Laws. Parent and each of the Restricted Subsidiaries are in
compliance in all material respects with all Gaming Laws that are applicable to
them and their businesses.

 

4.18         Solvency. As of the Effective Date, and giving effect to the other
transactions contemplated to occur on the Effective Date, Parent, the Company
and each of the other Restricted Subsidiaries are Solvent.

 

57

--------------------------------------------------------------------------------


 

ARTICLE 5

AFFIRMATIVE COVENANTS

 

So long as any Advance remains unpaid, or any other Obligation remains unpaid or
unperformed, or any portion of the Commitments remains in force, Parent and each
Borrower shall, and shall cause each of the Restricted Subsidiaries to, unless
the Administrative Agent (with the written approval of the Requisite Lenders)
otherwise consents:

 

5.1           Preservation of Existence. Preserve and maintain their respective
existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Agency that are
necessary for the transaction of their respective business, except where the
failure to so preserve and maintain the existence of any Restricted Subsidiary
and such authorizations would not constitute a Material Adverse Effect and
except that the mergers permitted by Section 6.1 shall not constitute a
violation of this covenant; and qualify and remain qualified to transact
business in each jurisdiction in which such qualification is necessary in view
of their respective business or the ownership or leasing of their respective
Properties except where the failure to so qualify or remain qualified would not
constitute a Material Adverse Effect.

 

5.2           Maintenance of Properties. Maintain, preserve and protect all of
their respective depreciable Properties in good order and condition, subject to
wear and tear in the ordinary course of business, and not permit any waste of
their respective Properties, except where the failure to maintain, preserve and
protect a particular item of depreciable Property would not have a Material
Adverse Effect.

 

5.3           Maintenance of Insurance. Maintain liability, casualty and other
insurance (subject to customary deductibles and retentions) with financially
sound and responsible insurance companies in such amounts and against such risks
as is carried by responsible companies engaged in similar businesses and owning
similar assets in the general areas in which Parent and the Restricted
Subsidiaries operate, and will furnish to the Administrative Agent upon request
information in reasonable detail as to the insurance so carried. Notwithstanding
the foregoing, Parent and the Restricted Subsidiaries may self-insure with
respect to such risks with respect to which companies of established reputation
engaged in the same general line of business in the same general area usually
self-insure.

 

5.4           Compliance With Laws. Comply within the time period, if any, given
for such compliance by the relevant Governmental Agency or Authorities with
enforcement authority, with all Laws and Requirements of Law, including without
limitation Hazardous Materials Laws, ERISA and all Gaming Laws, except that
Parent and the Restricted Subsidiaries need not comply with a Requirement of Law
then being contested by any of them in good faith by appropriate proceedings,
except where the failure to so comply may not reasonably be expected to have a
Material Adverse Effect.

 

5.5           Inspection Rights. Upon reasonable notice, at any time during
regular business hours and as often as requested (but not so as to materially
interfere with the business of the Parent or any of the Restricted
Subsidiaries), permit the Administrative Agent or any Lender, or any authorized
employee, agent or representative thereof, to examine, audit and make copies and
abstracts from the records and books of account of, and to visit and inspect the
Properties of, the Parent and the Restricted Subsidiaries and to discuss the
affairs, finances and accounts of the Parent and the Restricted Subsidiaries
with any of their officers, key employees or accountants and, upon request,
furnish promptly to the Administrative Agent or any Lender true copies of all
financial information made available to the senior management of the Parent.

 

58

--------------------------------------------------------------------------------


 

5.6           Keeping of Records and Books of Account. Keep adequate records and
books of account reflecting all financial transactions in conformity with
Generally Accepted Accounting Principles, consistently applied, and in material
conformity with all applicable requirements of any Governmental Agency having
regulatory jurisdiction over Parent or any of the Restricted Subsidiaries.

 

5.7           Use of Proceeds. Use the proceeds of Loans on the Effective Date:

 

(a)           to renew the outstanding principal balance of the Loans under the
Existing Credit Agreement; and

 

(b)           pay fees and expenses associated with this Agreement and the
transactions contemplated thereby; and

 

on the Effective Date and thereafter for working capital and general corporate
purposes of Parent and the Restricted Subsidiaries including without limitation
capital expenditures, share repurchases, commercial paper backup and
acquisitions of equity securities or assets of other Persons, in each case to
the extent not prohibited by the Loan Documents.

 

59

--------------------------------------------------------------------------------


 

ARTICLE 6

NEGATIVE COVENANTS

 

So long as any Advance remains unpaid, or any other Obligation remains unpaid or
unperformed, or any portion of the Commitments remains in force, Parent and each
Borrower shall not, and shall not permit any of the Restricted Subsidiaries to,
unless the Administrative Agent (with the written approval of the Requisite
Lenders) otherwise consents:

 

6.1           Consolidations, Mergers and Sales of Assets. Merge or consolidate
with or into any Person, or sell lease or otherwise transfer all or any
substantial part of the assets of Parent and the Restricted Subsidiaries, taken
as a whole, to any Person, except:

 

(a)           mergers and consolidations of a Restricted Subsidiary into a
Borrower (with that Borrower as the surviving entity) or into another Restricted
Subsidiary;

 

(b)           a merger or consolidation of Parent, a Borrower or any Restricted
Subsidiary thereof with any other Person, provided that:

 

(i)            either:

 

(A)          Parent, that Borrower or the Restricted Subsidiary is the surviving
entity; or

 

(B)           the surviving entity is a corporation organized under the Laws of
a State of the United States of America and, as of the date of such merger or
consolidation, expressly assumes, by an instrument satisfactory in form and
substance to the Requisite Lenders, the Obligations of the relevant Borrower or
the Restricted Subsidiary, as the case may be;

 

(ii)           giving effect thereto, no Default or Event of Default exists or
would result therefrom; and

 

(iii)          giving pro forma effect thereto, Borrowers are in compliance with
the covenants set forth in Sections 6.5 and 6.6.

 

6.2           Hostile Tender Offers. Make any offer to purchase or acquire, or
consummate a purchase or acquisition of, 5% or more of the capital stock of any
corporation or other equity securities of any business entity if the board of
directors or management of such corporation or business entity has notified
Parent or any of its Subsidiaries in writing that it opposes such offer or
purchase and such notice has not been withdrawn or superseded.

 

6.3           Change in Nature of Business. Make any material change in the
nature of the business of Parent and the Restricted Subsidiaries, taken as a
whole, or acquire more than 49% of the capital stock or other equity securities
of any Person which is engaged in a line of business other than the lines of
business reasonably related to or incidental to the business engaged in by
Parent and the Restricted Subsidiaries, provided that no transaction
contemplated by the public filings of Parent and the Company with the Commission
as of the date of the Effective Date shall be deemed to violate this covenant.

 

6.4           Liens, Negative Pledges, Sale Leasebacks and Rights of Others.
Create, incur, assume or suffer to exist any Lien, Negative Pledge or Right of
Others of any nature upon or with respect to any of

 

60

--------------------------------------------------------------------------------


 

their respective Properties, whether now owned or hereafter acquired, or enter
into any Sale and Leaseback with respect to any such Properties except:

 

(a)           Permitted Encumbrances and Permitted Rights of Others;

 

(b)           Liens and Negative Pledges under the Loan Documents;

 

(c)           other existing Liens, Negative Pledges and Rights of Others
existing on the Effective Date and disclosed in Schedule 4.7 (or not required to
be disclosed therein under Section 4.7) and any renewals or extensions thereof;
provided that the obligations secured or benefited thereby are not increased;

 

(d)           Until the date which is ninety days following the Effective Date,
any Lien, Negative Pledge or Right of Others on shares of any equity security or
any warrant or option to purchase an equity security or any security which is
convertible into an equity security issued by any Restricted Subsidiary that
holds, directly or indirectly through a holding company or otherwise, a license
to conduct gaming under any Gaming Law, and in the proceeds thereof; provided
that this clause shall apply only so long as the Gaming Laws of the relevant
jurisdiction provide that the creation of any restriction on the disposition of
any of such securities shall not be effective and, if such Gaming Laws at any
time cease to so provide, then this clause shall be of no further effect; and
provided further that if at any time Parent or any of the Restricted
Subsidiaries creates or suffers to exist a Lien or Negative Pledge covering such
securities in favor of the holder of any other Indebtedness, it will (subject to
any approval required under such Gaming Laws) concurrently grant a pari-passu
Lien or Negative Pledge likewise covering such securities in favor of the
Administrative Agent for the benefit of the Lenders;

 

(e)           Liens on Property acquired or constructed by Parent or any of the
Restricted Subsidiaries, and in the proceeds thereof, that:

 

(i)            were in existence at the time of the acquisition or construction
of such Property or were created at or within 90 days after such acquisition or
construction; and

 

(ii)           secure (in the case of Liens not in existence at the time of
acquisition of the Property) only the unpaid portion of the acquisition or
construction price for such Property, or monies borrowed that were used to pay
such acquisition or construction price;

 

(f)            Liens securing Indebtedness (including Capital Lease Obligations)
that replaces or refinances Indebtedness secured by Liens permitted under
clause (e); provided that such Liens cover only the same Property as the Liens
securing the Indebtedness replaced or refinanced;

 

(g)           Liens, Negative Pledges and Rights of Others held by joint venture
partners and any assignees thereof, and lenders thereto and any assignees
thereof, with respect to the interests of Parent and the Restricted Subsidiaries
in:

 

(i)            that joint venture and the proceeds thereof; or

 

(ii)           the capital stock or other equity ownership interests held by any
Joint Venture Holding Company in that joint venture and the proceeds thereof,
provided, in

 

61

--------------------------------------------------------------------------------


 

each case, that such Liens, Negative Pledges and Rights of Others shall secure
and relate only the obligations of such joint venture or Contingent Obligations
permitted by Section 6.7(g);

 

(h)           Liens, Negative Pledges and Rights of Others in favor of
counterparties to agreements, and assignees thereof, entered into by Parent and
the Restricted Subsidiaries in the ordinary course of business on the interests
of Parent and the Restricted Subsidiaries under such agreements and the proceeds
thereof, provided that such Liens, Negative Pledges and Rights of Others shall
secure and relate only to restrictions on transfer of the rights of Parent and
the Restricted Subsidiaries to the holders thereof under the relevant agreement;

 

(i)            Liens on Cash securing only Defeased Debt; and

 

(j)            Liens not otherwise permitted by the foregoing clauses of this
Section 6.4 encumbering assets of the Parent and the Restricted Subsidiaries
having an aggregate fair market value which is not in excess of 10% of Net
Tangible Assets at any time.

 

6.5           Total Debt Ratio. Permit the Total Debt Ratio as of the last day
of any Fiscal Quarter to exceed (a) 5.00:1.00 for any Fiscal Quarter through and
including the Fiscal Quarter ending December 31, 2006 or (b) 4.50:1.00 as of the
last day of any subsequent Fiscal Quarter.

 

6.6           Interest Coverage Ratio. Permit the Interest Coverage Ratio to be
less than 3.00:1.00 as of the last day of any Fiscal Quarter.

 

6.7           Restricted Subsidiary Indebtedness. Permit any Restricted
Subsidiary which is not a Borrower hereunder to create, assume, incur or suffer
to exist any Indebtedness or Contingent Obligations with respect to Indebtedness
other than:

 

(a)           Defeased Debt;

 

(b)           secured Indebtedness (including Capital Lease Obligations) and
Contingent Obligations which are permitted by Sections 6.4(e) or 6.4(f);

 

(c)           unsecured Indebtedness and Contingent Obligations which were
created, assumed or incurred by such Restricted Subsidiary prior to its
acquisition by Parent and the Restricted Subsidiaries (and not in anticipation
of such acquisition) but not any refinancings, renewals or extensions thereof;

 

(d)           letters of credit, surety bonds and other similar forms of credit
enhancement for such Restricted Subsidiaries incurred in the ordinary course of
their business;

 

(e)           Intercompany Debt of Restricted Subsidiaries, provided such
Indebtedness is not subject to any Lien (other than Liens in favor of the
Administrative Agent and the Lenders);

 

(f)            Contingent Obligations of Management Companies consisting of
guarantees of Indebtedness of Persons which are the counterparties to any
management agreement, development agreement or other similar instruments to
which such Management Companies are also party, provided that:

 

62

--------------------------------------------------------------------------------


 

(i)            the assets of each Management Company issuing any such guarantees
shall not exceed 1.0% of Net Tangible Assets at any time; and

 

(ii)           the aggregate amount of assets of all Management Companies
issuing guarantees permitted by this Section 6.7(f) shall not exceed 5% of Net
Tangible Assets at any time;

 

(g)           Contingent Obligations of Joint Venture Holding Companies
consisting of guarantees of Indebtedness of Persons in which such Joint Venture
Holding Companies own equity securities; provided that the other Persons owning
such equity securities have also ratably guaranteed such Indebtedness;

 

(h)           Indebtedness of Special Purpose Subsidiaries in respect of
Distributed EBITDA Loans with an aggregate balance (including accrued interest)
not to exceed $250,000,000; and

 

(i)            other Indebtedness in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding (which may consist of additional Distributed
EBITDA Loans).

 

63

--------------------------------------------------------------------------------


 

ARTICLE 7

INFORMATION AND REPORTING REQUIREMENTS

 

7.1           Financial and Business Information. So long as any Advance remains
unpaid, or any other Obligation remains unpaid or unperformed, or any portion of
the Aggregate Commitments remains in force, Parent and the Borrowers shall,
unless the Administrative Agent (with the written approval of the Requisite
Lenders) otherwise consents, deliver to the Administrative Agent and the
Lenders, at Parent’s and Borrowers’ sole expense:

 

(a)           As soon as practicable, and in any event within 45 days after the
end of each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal
Year), the consolidated balance sheet of Parent and its Subsidiaries as at the
end of such Fiscal Quarter and the consolidated statement of operations for each
Fiscal Quarter, and its statement of cash flows for the portion of the Fiscal
Year ended with such Fiscal Quarter and as at and for the portion of the Fiscal
Year ended with such Fiscal Quarter, all in reasonable detail, together with the
similar financial statements (or supporting schedules reasonably acceptable to
the Administrative Agent) setting out the financial position and results of
operations of any Unrestricted Subsidiaries. Such financial statements shall be
certified by a Senior Officer of Parent as fairly presenting the financial
condition, results of operations and cash flows of Parent and its Subsidiaries
in accordance with Generally Accepted Accounting Principles (other than footnote
disclosures), consistently applied, as at such date and for such periods,
subject only to normal year-end accruals and audit adjustments;

 

(b)           As soon as practicable, and in any event prior to the penultimate
Business Day of February in each Fiscal Year, a Certificate of a Responsible
Official setting forth the Total Debt Ratio as of the last day of the fourth
Fiscal Quarter of the preceding year, and providing reasonable detail as to the
calculation thereof, which calculations shall be based on the preliminary
unaudited financial statements of Parent and its Subsidiaries for such Fiscal
Quarter (after elimination of all relevant items relating to Unrestricted
Subsidiaries);

 

(c)           As soon as practicable, and in any event within 120 days after the
end of each Fiscal Year, the consolidated balance sheet of Parent and its
Subsidiaries as at the end of such Fiscal Year and the consolidated statements
of operations, shareholders’ equity and cash flows, in each case of Parent and
its Subsidiaries for such Fiscal Year as at and for the Fiscal Year, all in
reasonable detail, together with the similar financial statements (or supporting
schedules reasonably acceptable to the Administrative Agent) setting out the
financial position and results of operations of any Unrestricted Subsidiaries.
Such financial statements shall be prepared in accordance with Generally
Accepted Accounting Principles, consistently applied, and such consolidated
balance sheet and consolidated statements shall be accompanied by a report and
opinion of independent public accountants of recognized standing selected by
Parent and reasonably satisfactory to the Requisite Lenders, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards as at such date, and shall not be subject to any qualifications or
exceptions. Such accountants’ report and opinion shall be accompanied by a
certificate stating that, in making the examination pursuant to generally
accepted auditing standards necessary for the certification of such financial
statements and such report, such accountants have obtained no knowledge of any
Default or, if, in the opinion of such accountants, any such Default shall
exist, stating the nature and status of such Default, and stating that such
accountants have reviewed Parent’s and Borrowers’

 

64

--------------------------------------------------------------------------------


 

financial calculations as at the end of such Fiscal Year (which shall accompany
such certificate) under Section 6.5 and 6.6, have read such Sections (including
the definitions of all defined terms used therein) and that nothing has come to
the attention of such accountants in the course of such examination that would
cause them to believe that the same were not calculated by Parent and the
Borrowers in the manner prescribed by this Agreement;

 

(d)           As soon as practicable, and in any event within 90 days after the
commencement of each Fiscal Year, a budget and projection by Fiscal Quarter for
that Fiscal Year and by Fiscal Year for the next four succeeding Fiscal Years,
including for the first such Fiscal Year, projected quarterly consolidated
balance sheets, statement of operations and statements of cash flow and, for the
remaining four Fiscal Years, projected annual consolidated condensed balance
sheets and statements of operations and cash flow, of Parent and the Restricted
Subsidiaries, all in reasonable detail;

 

(e)           Promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the shareholders of Parent, and copies of all annual, regular, periodic and
special reports and registration statements which Parent may file or be required
to file with the Securities and Exchange Commission under Sections 13 or
15(d) of the Securities Exchange Act of 1934 and not otherwise required to be
delivered to the Lenders pursuant to other provisions of this Section 7.1;

 

(f)            Promptly after the same are available, copies of the Nevada
“Regulation 6.090 Report” and “6-A Report” and copies of any written
communication to Parent or any of its Subsidiaries from any Gaming Board
advising it of a violation of or non-compliance with, any Gaming Law by Parent
or any of its Subsidiaries;

 

(g)           Promptly after request by any Creditor, copies of any other report
or other document that was filed by Parent or any of its Subsidiaries with any
Governmental Agency;

 

(h)           As soon as practicable, and in any event within three Business
Days after a Senior Officer becomes aware of the existence of any condition or
event which constitutes a Default, telephonic notice specifying the nature and
period of existence thereof, and, no more than three Business Days after such
telephonic notice, written notice again specifying the nature and period of
existence thereof and specifying what action Parent or any of the Restricted
Subsidiaries are taking or propose to take with respect thereto;

 

(i)            Promptly upon a Senior Officer becoming aware of any litigation,
governmental investigation or any proceeding (including any litigation or
proceeding by or subject to decision by any Gaming Board) pending:

 

(i)            against Parent or any of the Restricted Subsidiaries which could
reasonably be expected to have a Material Adverse Effect;

 

(ii)           with respect to any material Indebtedness of Parent or any of the
Restricted Subsidiaries; or

 

(iii)          with respect to the Loan Documents, notice of the existence of
the same;

 

(j)            Promptly after the Borrowers have notified the Administrative
Agent of any intention by the Borrowers to treat the Loans and/or Letters of
Credit as being a “reportable

 

65

--------------------------------------------------------------------------------


 

transaction” (within the meaning of Treasury Regulation Section 1.6011-4) a duly
completed copy of IRS Form 8886 or any successor form; and

 

(k)           Such other data and information as from time to time may be
reasonably requested by any Creditor through the Administrative Agent.

 

7.2           Compliance Certificates. So long as any Advance remains unpaid, or
any other Obligation remains unpaid or unperformed, or any portion of the
Commitments remains outstanding, Parent and Borrowers shall deliver to the
Administrative Agent and the Lenders, at Parent’s and Borrowers’ sole expense,
concurrently with the financial statements required pursuant to
Sections 7.1(a) and 7.1(c), commencing with the Fiscal Quarter ending June 30,
2006, a Compliance Certificate signed on Parent’s and Borrowers’ behalf by a
Senior Officer.

 

7.3           Borrower Materials. Parent and each of the Borrowers hereby
acknowledges that (a) the Administrative Agent and/or the Lead Arrangers will
make available to the Lenders and the Issuing Lenders materials and/or
information provided by or on behalf of the Parent and the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e. Lenders that do not wish to
receive material non-public information with respect to the Parent, the
Borrowers or their securities) (each a “Public Lender”). Parent and each of the
Borrowers hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof:; (x) by marking Borrower Materials “PUBLIC,” Parent
and each Borrower shall be deemed to have authorized the Administrative Agent,
the Lead Arrangers, the Issuing Lenders and the Lenders to treat such Borrower
Materials as either publicly available information or not material information
(although it may be sensitive and proprietary) with respect to the Parent, the
Borrowers or their securities for purposes of United States Federal and state
securities laws; (v) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor,”
and (z) the Administrative Agent and the Lead Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Investor.”

 

66

--------------------------------------------------------------------------------


 

ARTICLE 8

CONDITIONS

 

8.1           Initial Advances, Etc. The obligation of each Lender to make the
initial Advance to be made by it, the obligation of the Swing Line Lenders to
make Swing Line Advances and the obligation of the relevant Issuing Lenders to
issue the initial Letters of Credit, are each subject to the following
conditions precedent, each of which shall be satisfied prior to the making of
the initial Advances (unless all of the Lenders, in their sole and absolute
discretion, shall agree otherwise):

 

(a)           The Administrative Agent shall have received all of the following,
each of which shall be originals unless otherwise specified, each properly
executed by a Responsible Official of each party thereto, each dated as of the
Effective Date and each in form and substance satisfactory to the Administrative
Agent:

 

(i)            at least one executed counterpart of this Agreement, together
with arrangements satisfactory to the Administrative Agent for additional
executed counterparts, sufficient in number for distribution to the Lenders,
Parent and the Company;

 

(ii)           Committed Advance Notes executed by the Company in favor of each
Lender which has requested the issuance thereof prior to the Effective Date,
each in a principal amount equal to that Lender’s Applicable Percentage;

 

(iii)          the Swing Line Documents with Bank of America and any other Swing
Line Lenders then designated by the Company;

 

(iv)          the Parent Guaranty executed by Parent;

 

(v)           with respect to the Parent and the Company, such documentation as
the Administrative Agent may require to establish the due organization, valid
existence and good standing of Parent and the Company, its authority to execute,
deliver and perform any Loan Documents to which it is a Party, the identity,
authority and capacity of each Responsible Official thereof authorized to act on
its behalf, including certified copies of articles of incorporation and
amendments thereto, bylaws and amendments thereto, certificates of good
standing, certificates of corporate resolutions, incumbency certificates and
Certificates of Responsible Officials;

 

(vi)          the Opinions of Counsel;

 

(vii)         such assurances as the Administrative Agent deems appropriate that
the relevant Gaming Boards have approved the transactions contemplated by the
Loan Documents  to the extent that such approval is required by applicable
Gaming Laws or as otherwise permitted under Schedule 4.3;

 

(viii)        a Certificate of a Responsible Official signed on Parent’s and the
Company’s behalf by a Senior Officer certifying that the conditions specified in
Sections 8.1(e) and 8.1(f) have been satisfied; and

 

(ix)           such other assurances, certificates, documents, consents or
opinions as the Administrative Agent reasonably may require.

 

67

--------------------------------------------------------------------------------


 

(b)           The fees payable pursuant to Sections 3.2, 3.3 and 3.6 shall have
been paid.

 

(c)           The reasonable costs and expenses of the Administrative Agent and
the Lead Arrangers in connection with the preparation of the Loan Documents
payable pursuant to Section 11.3, and invoiced to the Parent prior to the
Effective Date, shall have been paid.

 

(d)           All breakage costs associated with the termination of Eurodollar
Rate Loans under the Existing Credit Agreement shall have been paid.

 

(e)           The representations and warranties of Parent and the Company
contained in Article 4 shall be true and correct.

 

(f)            Parent, the Company and any other Parties shall be in compliance
with all the terms and provisions of the Loan Documents, and after giving effect
to the initial Advance no Default or Event of Default shall have occurred and be
continuing.

 

Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section 8.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

8.2           Any Increasing Advance, Etc. The obligation of each Lender to make
any Committed Advance which would increase the aggregate principal amount of the
outstanding Committed Advances, the obligation of the relevant Issuing Lender to
issue each Letter of Credit and the obligation of the Swing Line Lenders to make
Swing Line Advances, is subject to the following conditions precedent:

 

(a)           except

 

(i)            for representations and warranties which expressly speak as of a
particular date or are no longer true and correct as a result of a change which
is not a violation of the Loan Documents and

 

(ii)           as disclosed by Parent and Borrowers and approved in writing by
the Requisite Lenders, the representations and warranties contained in Article 4
(other than Sections 4.4(a), 4.6 (first sentence), and 4.15) shall be true and
correct on and as of the date of the Advance as though made on that date;

 

(b)           there shall not be then pending or threatened any action, suit,
proceeding or investigation against or affecting Parent or any of the Restricted
Subsidiaries or any Property of any of them before any Governmental Agency that
constitutes a Material Adverse Effect;

 

(c)           the Administrative Agent shall, in the case of a Committed
Advance, have timely received a Request for Loan in compliance with Article 2
(or telephonic or other request for loan referred to in the second sentence of
Section 2.1(b), if applicable) in compliance with Article 2 (or, in the proper
case, a Request for Letter of Credit and an Application for Letter of Credit);
and

 

(d)           the Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent, such other assurances,
certificates, documents or consents related

 

68

--------------------------------------------------------------------------------

 


 

to the foregoing as the Administrative Agent or Requisite Lenders reasonably
may require.

 

69

--------------------------------------------------------------------------------


 

ARTICLE 9

EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

 

9.1           Events of Default. The existence or occurrence of any one or more
of the following events, whatever the reason therefor and under any
circumstances whatsoever, shall constitute an Event of Default:

 

(a)           Any Borrower:

 

(i)            fails to pay any principal on any Committed Advance Note or any
Swing Line Advance, or any portion thereof, on the date when due; or

 

(ii)           fails to make any payment with respect to any Letter of Credit
when required by Section 2.4(e); or

 

(b)           Parent or any Borrower fails to pay any interest on any of the
Committed Advance Notes, or any fees under Sections 3.4, 3.5 or 3.6, or any
portion thereof, within five Business Days after the date when due; or fails to
pay any other fee or amount payable to the Lenders under any Loan Document, or
any portion thereof, within five Business Days after demand therefor; or

 

(c)           Parent or any Borrower fails, immediately upon notice from the
Administrative Agent, to comply with any of the covenants contained in
Article 6; or

 

(d)           Parent or any Borrower fails to comply with Section 7.1(h) in any
respect that is materially adverse to the interests of the Lenders; or

 

(e)           Parent, any Borrower or any other Party fails to perform or
observe any other covenant or agreement (not specified in clauses (a), (b),
(c) or (d) above) contained in any Loan Document on its part to be performed or
observed within thirty Business Days after the giving of notice by the
Administrative Agent on behalf of the Requisite Lenders of such Default; or

 

(f)            Any representation or warranty of Parent or any Borrower made in
any Loan Document, or in any certificate or other writing delivered by Parent or
any Borrower pursuant to any Loan Document, proves to have been incorrect when
made or reaffirmed; or

 

(g)           Parent or any of the Significant Subsidiaries:

 

(i)            fails to pay the principal, or any principal installment, of any
present or future indebtedness for borrowed money of $300,000,000 or more, or
any guaranty of present or future indebtedness for borrowed money of
$300,000,000 or more, on its part to be paid, when due (or within any stated
grace period), whether at the stated maturity, upon acceleration, by reason of
required prepayment or otherwise; or

 

(ii)           fails to perform or observe any other term, covenant or agreement
on its part to be performed or observed, or suffers any event to occur, in
connection with any present or future indebtedness for borrowed money of
$300,000,000 or more, or of any guaranty of present or future indebtedness for
borrowed money of $300,000,000 or more, if as a result of such failure or
sufferance any holder or

 

70

--------------------------------------------------------------------------------


 

holders thereof (or an agent or trustee on its or their behalf) has the right to
declare such indebtedness due before the date on which it otherwise would become
due; or

 

(h)           Any event occurs which gives the holder or holders of any
Subordinated Debt in an aggregate principal amount which is $300,000,000 or more
(or an agent or trustee on its or their behalf) the right to declare such
indebtedness due before the date on which it otherwise would become due, or the
right to require the issuer thereof to redeem or purchase, or offer to redeem or
purchase, all or any portion of any Subordinated Debt prior to its scheduled
maturity; or

 

(i)            Any Loan Document, at any time after its execution and delivery
and for any reason other than the agreement of the Lenders or satisfaction in
full of all the Obligations ceases to be in full force and effect or is declared
by a court of competent jurisdiction to be null and void, invalid or
unenforceable in any respect which, in any such event in the reasonable opinion
of the Requisite Lenders, is materially adverse to the interests of the Lenders;
or any Party thereto denies in writing that it has any or further liability or
obligation under any Loan Document, or purports in writing to revoke, terminate
or rescind same; or

 

(j)            A final judgment against the Parent or any of the Significant
Subsidiaries is entered for the payment of money in excess of $100,000,000 and,
absent procurement of a stay of execution, such judgment remains unsatisfied for
thirty calendar days after the date of entry of judgment, or in any event later
than five days prior to the date of any proposed sale thereunder; or any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the Property of any such Person and is not
released, vacated or fully bonded within thirty calendar days after its issue or
levy; or

 

(k)           The Parent or any of the Significant Subsidiaries institutes or
consents to the institution of any proceeding under a Debtor Relief Law relating
to it or to all or any part of its Property, or is unable or admits in writing
its inability to pay its debts as they mature, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any part of its Property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of that Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
a Debtor Relief Law relating to any such Person or to all or any part of its
Property is instituted without the consent of that Person and continues
undismissed or unstayed for 60 calendar days; or

 

(l)            The occurrence of an Event of Default (as such term is or
may hereafter be specifically defined in any other Loan Document) under any
other Loan Document; or

 

(m)          Any determination is made by a court of competent jurisdiction that
any Subordinated Debt is not subordinated in accordance with its terms to the
Obligations, provided that for so long as such determination is effectively
stayed during any pending appeal the same shall not constitute an Event of
Default; or

 

(n)           Any Pension Plan maintained by the Parent or any of its
Subsidiaries is determined to have a material “accumulated funding deficiency”
as that term is defined in Section 302 of ERISA and the result is a Material
Adverse Effect; or

 

71

--------------------------------------------------------------------------------


 

(o)           The occurrence of a License Revocation with respect to a license
issued to Parent or any of the Restricted Subsidiaries by any Gaming Board of
the States of New Jersey, Nevada, Mississippi or Louisiana with respect to
gaming operations at any gaming facility accounting for 5% or more of the
consolidated gross revenues of Parent and the Restricted Subsidiaries that
continues for thirty calendar days.

 

9.2           Remedies Upon Event of Default. Without limiting any other rights
or remedies of the Creditors provided for elsewhere in this Agreement, or the
Loan Documents, or by applicable Law, or in equity, or otherwise:

 

(a)           Upon the occurrence, and during the continuance, of any Event of
Default other than an Event of Default described in Section 9.1(k):

 

(i)            the commitment to make Advances and all other obligations of the
Creditors and all rights of Parent, Borrowers and any other Parties under the
Loan Documents shall be suspended without notice to or demand upon Parent or the
Borrowers , which are expressly waived by Parent and the Borrowers, except that
all of the Lenders or the Requisite Lenders (as the case may be, in accordance
with Section 11.2) may waive an Event of Default or, without waiving, determine,
upon terms and conditions satisfactory to the Lenders or Requisite Lenders, as
the case may be, to reinstate the Commitments and make further Advances, which
waiver or determination shall apply equally to, and shall be binding upon, all
the Lenders; and

 

(ii)           the Requisite Lenders may request the Administrative Agent to,
and the Administrative Agent thereupon shall, terminate the Commitments, demand
that Borrowers deposit cash collateral for all Letters of Credit in the amount
thereof with the Administrative Agent and/or declare all or any part of the
unpaid principal of all Committed Advance Notes, all interest accrued and unpaid
thereon and all other amounts payable under the Loan Documents to be forthwith
due and payable, whereupon the same shall become and be forthwith due and
payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by Parent and the
Borrowers.

 

(b)           Upon the occurrence of any Event of Default described in
Section 9.1(k):

 

(i)            the commitment to make Advances and all other obligations of the
Creditors and all rights of Parent, Borrowers and any other Parties under the
Loan Documents shall terminate without notice to or demand upon Parent or
Borrowers, which are expressly waived by Parent and Borrowers, except that all
the Lenders may waive the Event of Default or, without waiving, determine, upon
terms and conditions satisfactory to all the Lenders, to reinstate the
Commitments and make further Advances, which determination shall apply equally
to, and shall be binding upon, all the Lenders; and

 

(ii)           the unpaid principal of all Committed Advance Notes, all interest
accrued and unpaid thereon and all other amounts payable under the Loan
Documents shall be forthwith due and payable, without protest, presentment,
notice of dishonor, demand or further notice of any kind, all of which are
expressly waived by Parent

 

72

--------------------------------------------------------------------------------


 

and Borrowers, and Borrowers shall be obligated to Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof).

 

(c)           Upon the occurrence of any Event of Default, the Creditors, or any
of them, without notice to (except as expressly provided for in any Loan
Document) or demand upon Parent or Borrowers, which are expressly waived by
Borrowers (except as to notices expressly provided for in any Loan Document),
may proceed (but only with the consent of the Requisite Lenders) to protect,
exercise and enforce their rights and remedies under the Loan Documents against
Parent and the Borrowers and any other Parties and such other rights and
remedies as are provided by Law or equity; provided that, it is agreed as among
the Creditors that, following any Event of Default consisting of a failure of a
Borrower to make any payment hereunder when due (whether at stated maturity, by
acceleration or otherwise), each Creditor may independently pursue its legal
remedies under this Agreement, its Committed Advance Notes and the other Loan
Documents against Parent and such Borrower in respect of any such defaulted
payments without the consent of the other Lenders, the Issuing Lenders or the
Administrative Agent (except to the extent that such payment default has been
cured), upon the earliest of:

 

(i)            the acceleration of the Obligations;

 

(ii)           any bankruptcy or insolvency event of the types described in
Section 9.1(k) in respect of Parent or such Borrower; and

 

(iii)          45 days following the date of such payment default, provided that
no individual Creditor may, without the consent of the Requisite Lenders,
purport to accelerate the Obligations.

 

(d)           The order and manner in which the Lenders’ rights and remedies are
to be exercised shall be determined by the Requisite Lenders in their sole
discretion, and all payments received by the Creditors, shall be applied first
to the costs and expenses (including attorneys’ fees and disbursements and the
allocated costs of attorneys employed by the Administrative Agent) of the
Creditors, and thereafter paid pro rata to the Lenders in the same proportions
that the aggregate Obligations owed to each Lender under the Loan Documents bear
to the aggregate Obligations owed under the Loan Documents to all the Lenders,
without priority or preference among the Lenders. Regardless of how each Lender
may treat payments for the purpose of its own accounting, for the purpose of
computing the Obligations hereunder and under the Committed Advance Notes,
payments shall be applied first, to the costs and expenses of the Creditors, as
set forth above, second, to the payment of accrued and unpaid interest due under
any Loan Documents to and including the date of such application (ratably, and
without duplication, according to the accrued and unpaid interest due under each
of the Loan Documents), and third, to the payment of all other amounts
(including principal and fees) then owing to the Creditors under the Loan
Documents. No application of payments will cure any Event of Default, or prevent
acceleration, or continued acceleration, of amounts payable under the Loan
Documents, or prevent the exercise, or continued exercise, of rights or remedies
of the Lenders hereunder or thereunder or at Law or in equity.

 

73

--------------------------------------------------------------------------------


 

ARTICLE 10

ADMINISTRATIVE AGENT

 

10.1         Appointment and Authority. Each of the Lenders and the Issuing
Lender hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither Parent,
any Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

10.2         Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Parent, the Borrowers or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

10.3         Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Requisite Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Parent or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

(d)           shall not be liable for any action taken or not taken by it

 

(i)            with the consent or at the request of the Requisite Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.2 and 11.2) or

 

(ii)           in the absence of its own gross negligence or willful misconduct.

 

74

--------------------------------------------------------------------------------


 

(e)           shall be deemed not to have knowledge of any Default unless and
until notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the Issuing Lender.

 

(f)            shall not be responsible for or have any duty to ascertain or
inquire into:

 

(i)            any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document;

 

(ii)           the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith;

 

(iii)          the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein or therein or the occurrence of
any Default;

 

(iv)          the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document; or

 

(v)           the satisfaction of any condition set forth in Article 8 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

10.4         Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

10.5         Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

10.6         Resignation by Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower. Upon receipt of
any such notice of resignation, the Requisite Lenders shall have the right, in
consultation with the Borrower, to appoint a

 

75

--------------------------------------------------------------------------------


 

successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Requisite Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the Issuing Lender, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and:

 

(i)            the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; and

 

(ii)           all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the Issuing Lender directly, until such time as the Requisite
Lenders appoint a successor Administrative Agent as provided for above in this
Section 10.6.

 

(b)           Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section 10.6). The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

(c)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section 10.6 shall also constitute its resignation as Issuing
Lender and as a Swing Line Lender. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder:

 

(i)            such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent;

 

(ii)           the retiring Administrative Agent shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents; and

 

(iii)          the successor Administrative Agent shall issue letters of credit
in substitution for the Letters of Credit, if any, issued by the retiring
Administrative Agent and outstanding at the time of such succession or make
other arrangement satisfactory to the retiring Administrative Agent to
effectively assume the obligations of the retiring Administrative Agent with
respect to such Letters of Credit.

 

76

--------------------------------------------------------------------------------


 

10.7         Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.8         No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arrangers, Syndication Agent, Co-Documentation
Agents or listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder.

 

10.9         Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Loan Party)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent under Sections 3.2, 3.3, 3.4, 3.5, and 3.6) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.2, 3.3, 3.4, 3.5 and 3.6. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or the Issuing Lender any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

10.10       No Obligations of Parent or Borrowers. Nothing contained in this
Article 10 shall be deemed to impose upon Parent or Borrowers any obligation in
respect of the due and punctual performance by the Administrative Agent of its
obligations to the Lenders under any provision of this

 

77

--------------------------------------------------------------------------------


 

Agreement, and Parent and Borrowers shall have no liability to any Creditor in
respect of any failure by any Creditor to perform any of its obligations to any
other Creditor under this Agreement.

 

78

--------------------------------------------------------------------------------


 

ARTICLE 11

MISCELLANEOUS

 

11.1         Cumulative Remedies; No Waiver. The rights, powers, privileges and
remedies of the Creditors provided herein or in any Committed Advance Note or
other Loan Document are cumulative and not exclusive of any right, power,
privilege or remedy provided by Law or equity. No failure or delay on the
part of any Creditor in exercising any right, power, privilege or remedy may be,
or may be deemed to be, a waiver thereof; nor may any single or partial exercise
of any right, power, privilege or remedy preclude any other or further exercise
of the same or any other right, power, privilege or remedy. The terms and
conditions of Article 8 hereof are inserted for the sole benefit of the
Creditors; the same may be waived in whole or in part, with or without terms or
conditions, in respect of any Loan or Letter of Credit without prejudicing the
Creditors rights to assert them in whole or in part in respect of any other Loan
or Letter of Credit.

 

11.2         Amendments; Consents. No amendment, modification, supplement,
extension, termination or waiver of any provision of this Agreement or any other
Loan Document, no approval or consent thereunder, and no consent to any
departure by Parent, Borrowers or any other Party therefrom, may in any event be
effective unless in writing signed by the Requisite Lenders (and, in the case of
any amendment, modification or supplement of or to any Loan Document to which
Parent or any Borrower is a party, signed by Parent and that Borrower and, in
the case of any amendment, modification or supplement to Article 10, signed by
the Administrative Agent), and then only in the specific instance and for the
specific purpose given; provided, however, that without the approval in writing
of all the Lenders, no amendment, modification, supplement, termination, waiver
or consent may be effective:

 

(a)           To forgive any principal Obligation, defer any required payment of
any Obligation, reduce the amount or rate of interest payable on any Loan or
Advance without the consent of the affected Lender, increase the amount of the
Commitments (except as set forth in Section 2.6) or increase the Applicable
Percentage of any Lender or decrease the amount of any letter of credit fee or
facility fee payable to any Lender (other than as a result of exercising rights
under Section 11.14), or reduce any other fee or amount payable to the Creditors
under the Loan Documents without the consent of each affected Creditor or to
waive an Event of Default consisting of the failure of any Borrower to pay when
due principal, interest or any facility fee or letter of credit fee;

 

(b)           To postpone any date fixed for any payment of principal of,
prepayment of principal of or any installment of interest on, any Committed
Advance Note or any installment of any facility fee or letter of credit fee, or
to extend the term of the Commitments;

 

(c)           To amend the provisions of the definition of “Requisite Lenders”
or this Section 11.2 or to amend or waive Section 6.2;

 

(d)           To release or subordinate the Parent Guaranty;

 

(e)           To amend any provision of this Agreement that expressly requires
the consent or approval of all the Lenders;

 

(f)            To waive the condition precedent 8.1(h).

 

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section 11.2 shall apply equally to, and shall be binding upon, all of
the Creditors. If, in connection with any proposed amendment, modification,
supplement, termination, waiver or consent to any of the provisions hereof as

 

79

--------------------------------------------------------------------------------


 

contemplated by clauses (a) through (d), inclusive, of this Section 11.2, the
consent of the Requisite Lenders is obtained, but the consent of one or more of
the other Lenders is required and is not obtained, then the Borrowers shall have
the right to replace such non-consenting Lender with one or more Eligible
Assignees in accordance with Section 11.14(b) if such Eligible Assignee consents
to the proposed amendment, modification, supplement, termination, waiver or
consent.

 

11.3         Costs, Expenses and Taxes. The Parent and Company shall pay the
reasonable costs and expenses of the Administrative Agent and the Lead Arrangers
in connection with the negotiation, preparation, syndication, execution,
enforcement, and delivery of the Loan Documents, including without limitation,
the allocated fees and expenses of in-house counsel, regardless of whether this
Agreement ever becomes effective to replace the Existing Credit Facilities. The
Borrowers shall pay within two Business Days after demand, accompanied by an
invoice therefor, the reasonable costs and expenses of the Administrative Agent
and the Lead Arrangers in connection with the negotiation, preparation,
syndication, execution and delivery of the Loan Documents and any amendment
thereto or waiver thereof which is requested by Borrowers or is entered into
when any Default or Event of Default exists. Following any Event of Default,
each Borrower shall pay on demand, accompanied by an invoice therefor, the
reasonable costs and expenses of the Administrative Agent and each of the other
Creditors in connection with the restructuring, reorganization (including a
bankruptcy reorganization) and enforcement or attempted enforcement of the Loan
Documents, and any matter related thereto. The foregoing costs and expenses
shall include filing fees, recording fees, title insurance fees, appraisal fees,
search fees, and other out-of-pocket expenses and the reasonable fees and
out-of-pocket expenses of any legal counsel (including allocated costs of legal
counsel employed by any Creditor), independent public accountants and other
outside experts retained by any of the Creditors, whether or not such costs and
expenses are incurred or suffered by the Creditors in connection with or during
the course of any bankruptcy or insolvency proceedings of the Parent or any
Restricted Subsidiary thereof. Such costs and expenses shall also include, in
the case of any amendment or waiver of any Loan Document requested by the Parent
or the Borrowers, the administrative costs of the Administrative Agent
reasonably attributable thereto. Each Borrower shall pay any and all documentary
and other taxes, excluding, in the case of each Creditor and its Eurodollar
Lending Office thereof, (i) taxes imposed on or measured in whole or in part by
its net income or capital and franchise taxes imposed on it, (ii) any
withholding taxes or other taxes based on net income (other than withholding
taxes and taxes based on net income resulting from or attributable to any change
following the Effective Date in any law, rule or regulation or any change
following the Effective Date in the interpretation or administration of any law,
rule or regulation by any Governmental Agency) or (iii) any withholding taxes or
other taxes based on net income for any period with respect to which it has
failed to provide the Parent with the appropriate form or forms required by
Section 11.22, to the extent such forms are then required by applicable Laws,
and all costs, expenses, fees and charges payable or determined to be payable in
connection with the filing or recording of this Agreement, any other Loan
Document or any other instrument or writing to be delivered hereunder or
thereunder, or in connection with any transaction pursuant hereto or thereto,
and shall reimburse, hold harmless and indemnify the Creditors from and against
any and all loss, liability or legal or other expense with respect to or
resulting from any delay in paying or failure to pay any such tax, cost,
expense, fee or charge or that any of them may suffer or incur by reason of the
failure of any Party to perform any of its Obligations. Any amount payable to
the Creditors under this Section 11.3 shall bear interest from the second
Business Day following the date of demand for payment at the Default Rate.

 

11.4         Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Advances, to fund participations in Letters of
Credit and Swing Line Advances are several and not joint. The failure of any
Lender to make any Committed Loan or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan or to purchase its
participation.

 

80

--------------------------------------------------------------------------------


 

11.5         Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.6         Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Borrower, the Administrative Agent, Bank of America as
Issuing Lender or as a Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.6; and

 

(ii)           if to any other Lender or Issuing Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article 2 if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes:

 

(i)            notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return

 

81

--------------------------------------------------------------------------------


 

e-mail or other written acknowledgement), provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient; and

 

(ii)           notices or communications posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.

 

(c)           Change of Address, Etc. Each of the Borrowers, the Administrative
Agent, the Issuing Lenders and the Swing Line Lenders may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the Issuing Lenders and the
Swing Line Lenders.

 

(d)           Reliance by Administrative Agent, Issuing Lenders and Lenders. The
Administrative Agent, the Issuing Lenders, the Swing Line Lenders and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Requests for Loans and telephonic requests for Swing Line Advances) purportedly
given by or on behalf of the Borrowers even if:

 

(i)            such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein; or

 

(ii)           the terms thereof, as understood by the recipient, varied from
any confirmation thereof.

 

The Borrowers shall indemnify the Administrative Agent, each Issuing Lender,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

11.7         Execution of Loan Documents. Unless the Administrative Agent
otherwise specifies with respect to any Loan Document:

 

(a)           this Agreement and any other Loan Document may be executed in any
number of counterparts and any party hereto or thereto may execute any
counterpart, each of which when executed and delivered will be deemed to be an
original and all of which counterparts of this Agreement or any other Loan
Document, as the case may be, when taken together will be deemed to be but one
and the same instrument; and

 

(b)           execution of any such counterpart may be evidenced by a telecopier
transmission of the signature of such party.

 

The execution of this Agreement or any other Loan Document by any party hereto
or thereto will not become effective until counterparts hereof or thereof, as
the case may be, have been executed by all the parties hereto or thereto.

 

82

--------------------------------------------------------------------------------


 

11.8         Successors and Assigns.

 

(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower and
no other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except:

 

(i)            to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section 11.8;

 

(ii)           by way of participation in accordance with the provisions of
subsection (d) of this Section 11.8;

 

(iii)          by way of pledge or assignment of a security interest subject to
the restrictions of  Section 11.8(f); or

 

(iv)          to an SPC in accordance with the provisions of Section 11.8(h).

 

Any other attempted assignment or transfer by any party hereto shall be null and
void. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 11.8(d) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Lender and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 11.8(b), participations in L/C
Obligations and in Swing Line Advances) at the time owing to it); provided that
any such assignment shall be subject to each of the following conditions:

 

(i)            Minimum Amounts.

 

(A)          In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no

 

83

--------------------------------------------------------------------------------


 

Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to a Swing Line Lender’s
rights and obligations in respect of Swing Line Advances.

 

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

(iv)          Assignment and Assumption. the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount, if any, required
as set forth in Schedule 11.8, provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The Eligible Assignee, if it is not a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Borrower. No such assignment shall be made to any
Borrower or any Borrower’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons. No such assignment shall be made
to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this

 

84

--------------------------------------------------------------------------------


 

Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 3.7, 3.8, 3.12(d) and 11.10 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Committed Advance Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.8(d).

 

(c)           Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at the Administrative Agent’s
Office  a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by each of the Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than a natural person or the Parent, the Borrowers or any
of their Affiliates or Subsidiaries ) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Advances) owing to
it); provided that:

 

(i)            such Lender’s obligations under this Agreement shall remain
unchanged;

 

(ii)           such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and

 

(iii)          the Borrower, the Administrative Agent, the Lenders and the
Issuing Lender shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.2 that affects such Participant. Subject to
Section 11.8(e), Parent and each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.7, 3.8 and 3.12(d) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.8(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.9 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.11 as though it were a
Lender.

 

85

--------------------------------------------------------------------------------


 

(e)           Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.7, 3.8 or 3.12(d) than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.12(d) unless the Company is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 11.22 as though it were a
Lender.

 

(f)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Committed Advance Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)           Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrowers (a “SPC”)
the option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that

 

(i)            nothing herein shall constitute a commitment by any SPC to fund
any Committed Loan, and

 

(ii)           if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Committed Loan, the Granting Lender shall be
obligated to make such Committed Loan pursuant to the terms hereof or, if it
fails to do so, to make such payment to the Administrative Agent as is required
under Section 2.11(a).

 

Each party hereto hereby agrees that:

 

(x)            neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Sections 3.7 and 3.8),

 

(y)           no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and

 

86

--------------------------------------------------------------------------------


 

(z)            the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder.

 

The making of a Committed Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Committed Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (1) with notice to, but
without prior consent of the Borrowers and the Administrative Agent and with the
payment of a processing fee of $2,500, assign all or any portion of its right to
receive payment with respect to any Committed Loan to the Granting Lender and
(2) disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or guarantee or credit or liquidity enhancement to such
SPC.

 

(iii)          Resignation as Issuing Lender or Swing Line Lenders after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America shall be deemed to have concurrently
resigned as an Issuing Lender and a Swing Line Lender. In the event of any such
resignation as an Issuing Lender or Swing Line Lender, Parent and the Borrowers
shall be entitled to appoint from among the Lenders an additional Issuing Lender
or Swing Line Lender hereunder; provided, however, that no failure by Parent and
the Borrowers to appoint any such successor shall affect the resignation of Bank
of America as an Issuing Lender or as a Swing Line Lender. If Bank of America
resigns as an Issuing Lender, it shall retain all the rights and obligations of
the Issuing Lender hereunder with respect to all Letters of Credit outstanding
as of the effective date of its resignation as Issuing Lender and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.4(g)). If Bank of America resigns as a Swing Line Lender,
it shall retain all the rights of a Swing Line Lender provided for hereunder
with respect to Swing Line Advances made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Advances pursuant to Section 2.5.

 

(i)            Notwithstanding anything to the contrary herein, the rights of
the Lenders to make assignment of, and grant participations in, their Applicable
Percentage of the Commitments shall be subject to the approval of any Gaming
Board, to the extent required by applicable Gaming Laws.

 

11.9         Sharing of Setoffs. Each Lender severally agrees that if it,
through the exercise of any right of setoff, banker’s lien or counterclaim
against Parent, any Borrower, or otherwise, receives payment of the Obligations
held by it that is ratably more than any other Lender, through any means,
receives in payment of the Obligations held by that Lender, then, subject to
applicable Laws:

 

87

--------------------------------------------------------------------------------


 

(a)           The Lender exercising the right of setoff, banker’s lien or
counterclaim or otherwise receiving such payment shall purchase, and shall be
deemed to have simultaneously purchased, from the other Lender a participation
in the Obligations held by the other Lender and shall pay to the other Lender a
purchase price in an amount so that the share of the Obligations held by each
Lender after the exercise of the right of setoff, banker’s lien or counterclaim
or receipt of payment shall be in the same proportion that existed prior to the
exercise of the right of setoff, banker’s lien or counterclaim or receipt of
payment; and

 

(b)           Such other adjustments and purchases of participations shall be
made from time to time as shall be equitable to ensure that all of the Lenders
share any payment obtained in respect of the Obligations ratably in accordance
with each Lender’s share of the Obligations immediately prior to, and without
taking into account, the payment; provided that, if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker’s lien, counterclaim or otherwise is thereafter recovered from
the purchasing Lender by Parent, Borrowers or any Person claiming through or
succeeding to the rights of Parent or Borrowers, the purchase of a participation
shall be rescinded and the purchase price thereof shall be restored to the
extent of the recovery, but without interest. Each Lender that purchases a
participation in the Obligations pursuant to this Section 11.9 shall from and
after the purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased. Parent and each
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in an Obligation so purchased may exercise any
and all rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if the Lender were the original owner of the
Obligation purchased.

 

11.10       Indemnity by Parent and Borrowers; Waiver of Consequential Damages,
Etc.. Parent and each Borrower jointly and severally (but as between Parent and
Borrowers, ratably) agrees to indemnify, save and hold harmless each of the
Creditors and the Lead Arrangers and their Affiliates, directors, officers,
agents, attorneys and employees (collectively the “Indemnitees”) from and
against: (a) Any and all claims, demands, losses, liabilities, damages,
reasonable expenses, including, but not limited to reasonable attorneys’ fees,
including the reasonably allocated cost of internal counsel, and reasonable
settlement costs, actions or causes of action (except a claim, demand, action,
or cause of action for any amount excluded from the definition of “Taxes” in
Section 3.12(d)) if the claim, demand, action or cause of action arises out of
or relates to any act or omission (or alleged act or omission) of Parent, any
Borrower, its Affiliates or any of its officers, directors or shareholders
relating to the Commitments, the use or contemplated use of proceeds of any Loan
or Letter of Credit, or the relationship of Parent, Borrowers and the Creditors
under this Agreement; (b) Any administrative or investigative proceeding by any
Governmental Agency arising out of or related to a claim, demand, action or
cause of action described in clause (a) above; and (c) any Indemnitee that
proposes to settle or compromise any claim or proceeding for which Parent or the
Borrowers may be liable for payment of indemnity hereunder shall give Parent and
the Borrowers written notice of the terms of such proposed settlement or
compromise reasonably in advance of settling or compromising such claim or
proceeding and shall obtain Parent’s and the Borrowers’ prior consent (which
shall not be unreasonably withheld). In connection with any claim, demand,
action or cause of action covered by this Section 11.10 against more than one
Indemnitee, all such Indemnitees shall be represented by the same legal counsel
(which may be a law firm engaged by the Indemnitees or attorneys employed by an
Indemnitee or a combination of the foregoing) selected by the Indemnitees;
provided, that if such legal counsel determines in good faith that representing
all such Indemnitees would or could result in a conflict of interest under Laws
or ethical principles applicable to

 

88

--------------------------------------------------------------------------------


 

such legal counsel or that a defense or counterclaim is available to an
Indemnitee that is not available to all such Indemnitees, then to the extent
reasonably necessary to avoid such a conflict of interest or to permit
unqualified assertion of such a defense or counterclaim, each Indemnitee shall
be entitled to separate representation, with all such legal counsel using
reasonable efforts to avoid unnecessary duplication of effort by counsel for all
Indemnitees; and further provided that the Administrative Agent (as an
Indemnitee) shall at all times be entitled to representation by separate legal
counsel (which may be a law firm or attorneys employed by the Administrative
Agent or a combination of the foregoing). Any obligation or liability of the
Parent and the Borrowers to any Indemnitee under this Section 11.10 shall
survive the expiration or termination of this Agreement and the repayment of all
Loans and the payment and performance of all other Obligations owed to the
Lenders.

 

To the fullest extent permitted by applicable law, Parent and Borrowers shall
not assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in this Section shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

11.11       Nonliability of the Lenders. Parent and each Borrower acknowledges
and agrees that:

 

(a)           Any inspections of any Property of Parent or its Subsidiaries made
by or through the Creditors are solely for purposes of administration of this
Agreement and Parent and the Borrowers are not entitled to rely upon the same
(whether or not such inspections are at the expense of Parent and the
Borrowers);

 

(b)           By accepting, furnishing or approving anything required to be
observed, performed, fulfilled or given to the Creditors pursuant to the Loan
Documents, none of the Creditors shall be deemed to have warranted or
represented the sufficiency, legality, effectiveness or legal effect of the
same, or of any term, provision or condition thereof, and such acceptance,
furnishing or approval thereof shall not constitute a warranty or representation
to anyone with respect thereto by the Creditors;

 

(c)           The relationship among Parent, the Borrowers and the Creditors is,
and shall at all times remain, solely that of borrowers, guarantors and lenders;
none of the Creditors shall under any circumstance be construed to be partners
or joint venturers of Parent, Borrowers or their Affiliates; none of the
Creditors shall under any circumstance be deemed to be in a relationship of
confidence or trust or a fiduciary relationship with Parent or its Affiliates,
or to owe any fiduciary duty to Parent or its Affiliates; none of the Creditors
undertakes or assumes any responsibility or duty to Parent or its Affiliates to
select, review, inspect, supervise, pass judgment upon or inform Parent or its
Affiliates of any matter in connection with their Property or the operations of
Parent or its Affiliates; Parent and its Affiliates shall rely entirely upon
their own judgment with respect to such matters; and any review, inspection,
supervision, exercise of judgment or supply of information undertaken or assumed
by the Creditors in connection with such matters is

 

89

--------------------------------------------------------------------------------


 

solely for the protection of the Creditors and neither Parent, the Borrowers nor
any other Person is entitled to rely thereon; and

 

(d)           The Creditors shall not be responsible or liable to any Person for
any loss, damage, liability or claim of any kind relating to injury or death to
Persons or damage to Property caused by the actions, inaction or negligence of
Parent and/or its Affiliates and Parent and each Borrower hereby indemnifies and
holds the Creditors harmless from any such loss, damage, liability or claim.

 

11.12       No Third Parties Benefited. This Agreement is made for the purpose
of defining and setting forth certain obligations, rights and duties of Parent,
the Borrowers and the Creditors in connection with the Loans, Letters of Credit
and Swing Line Advances, and is made for the sole benefit of Parent, the
Borrowers, the Creditors, and the Creditors’ successors and assigns, and,
subject to Section 6.1, successors to Borrowers by permitted merger. Except as
provided in Sections 11.8 and 11.10, no other Person shall have any rights of
any nature hereunder or by reason hereof.

 

11.13       Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed

 

(a)           to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential),

 

(b)           to the extent requested by any regulatory authority purporting to
have jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners),

 

(c)           to the extent required by applicable laws or regulations or by any
subpoena or similar legal process,

 

(d)           to any other party hereto,

 

(e)           in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,

 

(f)            subject to an agreement containing provisions substantially the
same as those of this Section 11.13, to

 

(i)            any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Agreement or

 

(ii)           any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to Parent, its Subsidiaries and their
respective obligations,

 

(g)           with the consent of Parent or the Company; or

 

(h)           to the extent such Information

 

90

--------------------------------------------------------------------------------


 

(i)            is or becomes publicly available other than as a result of a
breach of this Section 11.13 or

 

(ii)           becomes available to the Administrative Agent, any Lender, any
Issuing Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.

 

For purposes of this Section 11.13, “Information” means all information received
from Parent and its Subsidiaries relating to Parent, its Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by Parent and its Subsidiaries. Any
Person required to maintain the confidentiality of Information as provided in
this Section 11.13 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

11.14       Removal of a Lender. Parent and the Borrowers shall have the right
to remove a Lender as a party to this Agreement pursuant to this Section 11.14
in the event that such Lender:

 

(a)           requests compensation under Section 3.7 or Section 3.8 which has
not been requested by all other Lenders, in each case by written notice to the
Administrative Agent and such Lender within 60 days following any such refusal
or request; or

 

(b)           refuses to consent to certain proposed changes, waivers,
modifications, supplements, terminations, waivers or consents with respect to
this Agreement which have been approved by the Requisite Lenders as provided in
Section 11.2, provided that no Default or Event of Default then exists;

 

(c)           is the subject of a Disqualification; or

 

(d)           is a Defaulting Lender.

 

If Parent and the Borrowers are entitled to remove a Lender pursuant to this
Section 11.14 either:

 

(i)            The Lender being removed shall within five Business Days after
such notice execute and deliver an Assignment Agreement covering that Lender’s
Applicable Percentages in favor of one or more Eligible Assignees designated by
Parent and the Borrowers and reasonably acceptable to the Administrative Agent,
subject to payment of a purchase price by such Eligible Assignee equal to all
principal and accrued interest, fees and other amounts payable to such Lender
under this Agreement through the date of the Assignment Agreement; or

 

(ii)           Parent and the Borrowers may reduce the applicable Commitment(s)
pursuant to Section 2.7 (and, for this purpose, the numerical requirements of
such Section shall not apply) by an amount equal to that Lender’s Applicable
Percentage, pay and provide to such Lender the amount required by
clause (a) above and release such Lender from its Applicable Percentage
(subject, however, to the requirement that all conditions set forth in
Section 8.2 are met as of the date of such reduction and the payment to the
other Lenders of appropriate fees for the assumption of any such  Lender’s
participation in all Letters of Credit and Swing Line Advances then
outstanding), in which case the applicable percentage Applicable Percentages of
the remaining Lenders shall be ratably increased (but

 

91

--------------------------------------------------------------------------------


 

without any increase in the Dollar amount of the Applicable Percentages of such
Lenders).

 

11.15       Further Assurances. Parent and the Restricted Subsidiaries shall, at
their expense and without expense to the Creditors, do, execute and deliver such
further acts and documents as any Creditor from time to time reasonably requires
for the assuring and confirming unto the Creditors of the rights hereby created
or intended now or hereafter so to be, or for carrying out the intention or
facilitating the performance of the terms of any Loan Document.

 

11.16       Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control and govern; provided that the inclusion of supplemental
rights or remedies in favor of the Creditors in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

 

11.17       Governing Law, Jurisdiction, Etc.

 

(a)           GOVERNING LAW. EXCEPT TO THE EXTENT OTHERWISE PROVIDED THEREIN,
EACH LOAN DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LOCAL LAWS OF CALIFORNIA, WITHOUT REGARD TO THE CHOICE OF
LAWS OR CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

(b)           SUBMISSION TO JURISDICTION. Any legal action or proceeding with
respect to this Agreement or any other Loan Document may be brought in the
courts of the State of California sitting in Los Angeles or of the United States
for the central district of such state, and by execution and delivery of this
Agreement, the Borrowers, the Administrative Agent and each Lender consents, for
itself and in respect of its property, to the non-exclusive jurisdiction of
those courts. The Borrowers, the Administrative Agent and each Lender
irrevocably waives any objection, including any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any action or proceeding in such jurisdiction in respect
of any Loan Document or other document related thereto. The Borrowers, the
Administrative Agent and each Lender waives personal service of any summons,
complaint or other process, which may be made by any other means permitted by
the law of such state.

 

11.18       California Judicial Reference. If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court. The fees and expenses of such referee shall be paid by
the party that does not prevail in such decision.

 

92

--------------------------------------------------------------------------------


 

11.19       Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable or invalid as to any party or in any
jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable.

 

11.20       Headings. Article and Section headings in this Agreement and the
other Loan Documents are included for convenience of reference only and are not
part of this Agreement or the other Loan Documents for any other purpose.

 

11.21       Time of the Essence. Time is of the essence of the Loan Documents.

 

11.22       Foreign Lenders and Participants. Each Lender that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to Parent and the Administrative Agent, prior to receipt of any payment
subject to withholding under the Code (or upon accepting an assignment of an
interest herein), two duly signed completed copies of either IRS Form W-8BEN or
any successor thereto (relating to such Lender and entitling it to an exemption
from, or reduction of, withholding tax on all payments to be made to such Lender
by Parent and the Borrowers pursuant to this Agreement) or IRS Form W-8ECI or
any successor thereto (relating to all payments to be made to such Lender by
Parent and the Borrowers pursuant to this Agreement) or such other evidence
satisfactory to Parent, the Borrowers and the Administrative Agent that such
Lender is entitled to an exemption from, or reduction of, U.S. withholding tax,
including any exemption pursuant to Section 881(c) of the Code. Thereafter and
from time to time, each such Person shall (a) promptly submit to Parent (with a
copy to the Administrative Agent), such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to Parent and the Borrowers and the
Administrative Agent of any available exemption from, United States withholding
taxes in respect of all payments to be made to such Person by Parent and the
Borrowers pursuant to this Agreement and (b) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Eurodollar
Lending Office, if any) to avoid any requirement of applicable laws that Parent
or the Borrowers make any deduction or withholding for taxes from amounts
payable to such Person.

 

11.23       Gaming Boards. The Creditors agree to cooperate with all Gaming
Boards in connection with the administration of their regulatory jurisdiction
over Parent and its Subsidiaries, including the provision of such documents or
other information as may be requested by any such Gaming Board relating to
Parent or any of its Subsidiaries or to the Loan Documents.

 

11.24       Nature of the Borrowers’ Obligations. The Company hereby agrees that
it shall be liable for all of the Obligations on a joint and several basis,
notwithstanding which of the Borrowers may have directly received the proceeds
of any particular Loan or Advance or the benefit of a particular Letter of
Credit. Notwithstanding anything to the contrary set forth herein, the principal
liability of each Borrower hereafter designated under Section 2.9 for Loans,
Swing Line Advances and Letters of Credit shall be limited to Loans and Letters
of Credit made to that Borrower and Letters of Credit issued for the account of
that Borrower under the Aggregate Sublimit of that Borrower. Each of the
Borrowers acknowledges and agrees that, for purposes of the Loan Documents,
Parent and the Restricted Subsidiaries constitute a single integrated financial
enterprise and that each receives a benefit from the availability of credit
under this Agreement. Borrowers each waive all defenses arising under the Laws
of suretyship, to the extent such Laws are applicable, in connection with their
obligations under this Agreement. Without limiting

 

93

--------------------------------------------------------------------------------

 


 

the foregoing, each Borrower agrees to the Joint Borrower Provisions set forth
in Exhibit I, incorporated by this reference.

 

11.25                     Designated Senior Debt. Parent and each Borrower
hereby irrevocably designate the Obligations and this Agreement as “Designated
Senior Indebtedness” and “Senior Indebtedness” within the meanings given to
those terms in Section 1.1 of the Supplemental Indenture dated December 9, 1998
entered into with respect to the Existing Subordinated Debt among the Company,
Parent and IBJ Schroeder Bank & Trust Company, this Section constituting a
certificate of Parent and the Company issued to the Administrative Agent and the
Lenders to that effect.

 

11.26                     Gaming Regulations. Each party to this Agreement
hereby acknowledges that the consummation of the transactions contemplated by
the Loan Documents is subject to applicable Gaming Laws (and Parent and Borrower
represent and warrant that all requisite approvals necessary thereunder to enter
into the transactions contemplated hereby have been duly obtained except as set
forth in Schedule 4.3).

 

11.27                     Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.27.

 

11.28                     USA PATRIOT Act Notice. Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notify the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of the Loan Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Loan Parties
in accordance with the Act.

 

11.29                     Payments Set Aside. To the extent that any payment by
or on behalf of a Borrower is made to the Administrative Agent, any Issuing
Lender or any Lender, or the Administrative Agent, any Issuing Lender or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, any Issuing Lender or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then

 

(a)                                  to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and

 

(b)                                 each Lender and the relevant Issuing Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so

 

94

--------------------------------------------------------------------------------


 

recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.

 

The obligations of the Lenders and the Issuing Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.30                     Purported Oral Amendments. PARENT AND EACH BORROWER
EXPRESSLY ACKNOWLEDGE THAT THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY ONLY
BE AMENDED OR MODIFIED, OR THE PROVISIONS HEREOF OR THEREOF WAIVED OR
SUPPLEMENTED, BY AN INSTRUMENT IN WRITING THAT COMPLIES WITH SECTION 11.2.
PARENT AND EACH BORROWER AGREES THAT IT WILL NOT RELY ON ANY COURSE OF DEALING,
COURSE OF PERFORMANCE, OR ORAL OR WRITTEN STATEMENTS BY ANY REPRESENTATIVE OF
ANY OF THE CREDITORS THAT DOES NOT COMPLY WITH SECTION 11.2 TO EFFECT AN
AMENDMENT, MODIFICATION, WAIVER OR SUPPLEMENT TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

 

11.31                     No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby, the Borrowers
acknowledge and agree, and acknowledge their Affiliates’ understanding, that:
(i) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrowers and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Lead Arrangers, on the other hand, and the Borrowers are capable of evaluating
and understanding and understand and accept the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) in
connection with the process leading to such transaction, the Administrative
Agent and each Lead Arranger each is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for any of the Borrowers
or any of their respective Affiliates, stockholders, creditors or employees or
any other Person; (iii) neither the Administrative Agent nor any Lead Arranger
has assumed or will assume an advisory, agency or fiduciary responsibility in
favor of any Borrower with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent or any Lead Arranger has advised or is
currently advising any Borrower or any of Affiliate of any Borrower on other
matters) and neither the Administrative Agent nor any Lead Arranger has any
obligation to any of the Borrowers or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and the Lead Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrowers and their respective Affiliates, and neither
the Administrative Agent nor any Lead Arranger has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and the Lead Arrangers have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and each Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. Each Borrower hereby waives
and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent and the Lead Arrangers with respect to
any breach or alleged breach of agency or fiduciary duty.

 

95

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

HARRAH’S ENTERTAINMENT, INC.

 

 

 

 

 

By:

 

 

 

Jonathan S. Halkyard, Senior Vice President and
Treasurer

 

 

 

 

 

HARRAH’S OPERATING COMPANY, INC.

 

 

 

 

 

By:

 

 

 

Jonathan S. Halkyard, Senior Vice President and
Treasurer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

BANK OF HAWAII

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

THE GOVERNOR AND COMPANY OF THE BANK
OF IRELAND

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

SCOTIABANC INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

BANK OF TAIWAN, NEW YORK AGENCY

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK, PLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

BUSINESS BANK OF NEVADA

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

CHANG HWA COMMERCIAL BANK, LTD.,
NEW YORK BRANCH

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

CITICORP USA, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

COMERICA WEST INCORPORATED

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, NEW YORK AND GRAND
CAYMAN BRANCHES

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

E. SUN COMMERCIAL BANK, LTD., LOS
ANGELES BRANCH

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

ERSTE BANK NEW YORK

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

FIRST TENNESSEE BANK NATIONAL
ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

James H. Moore, Jr.

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 


 

 

HUA NAN COMMERCIAL BANK, LTD.
NEW YORK AGENCY

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

BAYERISCHE HYPO-UND VEREINSBANK AG,
NEW YORK BRANCH

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

THE PEOPLES BANK, BILOXI, MISSISSIPPI

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

SOVEREIGN BANK

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,
LOS ANGELES OFFICE

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

TAIPEI FUBON COMMERCIAL BANK, NEW YORK
AGENCY

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

Name:

Clark A. Wood

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

WHITNEY NATIONAL BANK

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------